 
EXECUTION COPY

--------------------------------------------------------------------------------

EXHIBIT 10.1
Published CUSIP Number: 19933MAC7
FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of October 19, 2012
among
COLUMBUS MCKINNON CORPORATION
and
CERTAIN SUBSIDIARIES,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
The Other Lenders Party Hereto,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Managers

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
2
1.01.
Defined Terms
2
1.02.
Other Interpretive Provisions
35
1.03.
Accounting Terms
36
1.04.
Rounding
36
1.05.
Exchange Rates; Currency Equivalents
36
1.06.
Additional Alternative Currencies
37
1.07.
Change of Currency
38
1.08.
Times of Day
38
1.09.
Letter of Credit or Bankers' Acceptance Amounts
38
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
39
2.01.
Committed Loans
39
2.02.
Borrowings, Conversions and Continuations of Committed Loans
39
2.03.
Letters of Credit and Bankers' Acceptances
41
2.04.
Swing Line Loans
52
2.05.
Prepayments
55
2.06.
Termination or Reduction of Commitments; Certain Mandatory Prepayments
57
2.07.
Repayment of Loans
58
2.08.
Interest
58
2.09.
Fees
59
2.10.
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
59
2.11.
Evidence of Debt
60
2.12.
Payments Generally; Administrative Agent's Clawback
61
2.13.
Sharing of Payments by Lenders
63
2.14.
Increase in Commitments
63
2.15.
Collateral Security
65
2.16.
Designated Borrowers
65
2.17.
Defaulting Lenders
67
2.18.
Cash Collateral
69

 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
70
3.01.
Taxes
70
3.02.
Illegality
75
3.03.
Inability to Determine Rates
76
3.04.
Increased Costs; Reserves on Eurocurrency Rate Loans
76
3.05.
Compensation for Losses
78
3.06.
Mitigation Obligations; Replacement of Lenders
79
3.07.
Survival
79
ARTICLE IV.
CONDITIONS PRECEDENT TO Credit Extensions
79
4.01.
Conditions of Initial Credit Extension
79
4.02.
Conditions to all Credit Extensions
82
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
83
5.01.
Existence, Qualification and Power
83
5.02.
Authorization; No Contravention
83
5.03.
Governmental Authorization; Other Consents
83
5.04.
Binding Effect
83
5.05.
Financial Statements; No Material Adverse Effect; No Internal Control Event
84
5.06.
Litigation
84
5.07.
No Default
85
5.08.
Ownership of Property; Liens
85
5.09.
Environmental Compliance
85
5.10.
Insurance
85
5.11.
Taxes
85
5.12.
ERISA Compliance
85
5.13.
Subsidiaries; Equity Interests
87
5.14.
Margin Regulations; Investment Company Act
87
5.15.
Disclosure
87
5.16.
Compliance with Laws
88
5.17.
Taxpayer Identification Number; Other Identifying Information
88


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
5.18.
Intellectual Property; Licenses, Etc
88
5.19.
Perfection of Security Interest
88
5.20.
Properties
88
5.21.
Solvency
89
5.22.
Bank Accounts
89
5.23.
Obligations as Senior Debt
89
5.24.
Use of Proceeds
89
5.25.
Representations as to Foreign Loan Parties
89
5.26.
OFAC
90
ARTICLE VI.
AFFIRMATIVE COVENANTS
90
6.01.
Financial Statements
90
6.02.
Certificates; Other Information
91
6.03.
Notices
93
6.04.
Payment of Obligations
94
6.05.
Preservation of Existence, Etc
94
6.06.
Maintenance of Properties
94
6.07.
Maintenance of Insurance
94
6.08.
Compliance with Laws, Organizational Documents and Contractual Obligations
95
6.09.
Books and Records
95
6.10.
Inspection Rights
95
6.11.
Use of Proceeds
95
6.12.
Additional Guarantors and Pledgors
96
6.13.
Mortgages
97
6.14.
Approvals and Authorizations
98
ARTICLE VII.
NEGATIVE COVENANTS
98
7.01.
Liens
98
7.02.
Investments
100
7.03.
Indebtedness
101
7.04.
Fundamental Changes
104
7.05.
Dispositions
105
7.06.
Restricted Payments
106

 
iii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
7.07.
Change in Nature of Business
107
7.08.
Transactions with Affiliates
107
7.09.
Burdensome Agreements
108
7.10.
Use of Proceeds
108
7.11.
Financial Covenants
108
7.12.
Modifications of Certain Documents; Designation of Senior Debt
109
7.13.
Sale-Leaseback Transactions
109
7.14.
Capital Expenditures
109
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
109
8.01.
Events of Default
109
8.02.
Remedies upon Event of Default
112
8.03.
Application of Funds
112
ARTICLE IX.
ADMINISTRATIVE AGENT
113
9.01.
Appointment and Authority
113
9.02.
Rights as a Lender
113
9.03.
Exculpatory Provisions
114
9.04.
Reliance by Administrative Agent
115
9.05.
Delegation of Duties
115
9.06.
Resignation of Administrative Agent
115
9.07.
Non-Reliance on Administrative Agent and Other Lenders
117
9.08.
No Other Duties, Etc
117
9.09.
Administrative Agent May File Proofs of Claim
117
9.10.
Collateral and Guaranty Matters
118
ARTICLE X.
MISCELLANEOUS
118
10.01.
Amendments, Etc
118
10.02.
Notices; Effectiveness; Electronic Communication
120
10.03.
No Waiver; Cumulative Remedies; Enforcement
122
10.04.
Expenses; Indemnity; Damage Waiver
123
10.05.
Payments Set Aside
125
10.06.
Successors and Assigns
125
10.07.
Treatment of Certain Information; Confidentiality
131

 
iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
10.08.
Right of Setoff
132
10.09.
Interest Rate Limitation
132
10.10.
Counterparts; Integration; Effectiveness
133
10.11.
Survival of Representations and Warranties
133
10.12.
Severability
133
10.13.
Replacement of Lenders
133
10.14.
Governing Law; Jurisdiction; Etc
134
10.15.
Waiver of Jury Trial
135
10.16.
No Advisory or Fiduciary Responsibility
136
10.17.
USA PATRIOT Act
136
10.18.
Time of the Essence
136
10.19.
Electronic Execution of Assignments and Certain Other Documents
137
10.20.
Judgment Currency
137
10.21.
Transitional Arrangements
137
10.22.
Parallel Debt
138


v

--------------------------------------------------------------------------------

SCHEDULES
 
1.01
Mandatory Cost Formulae
 
1.02
Existing Letters of Credit and Existing Bankers' Acceptances
 
2.01
Commitments and Applicable Percentages
 
5.05
Material Indebtedness and Other Liabilities at June 30, 2012
 
5.06
Litigation
 
5.09
Environmental Matters
 
5.12(c)
ERISA
 
5.12(d)
Pension Plans
 
5.13
Subsidiaries; Other Equity Investments
 
5.17
Identification Numbers for Designated Borrowers that are Foreign Subsidiaries
 
5.18
Intellectual Property Matters
 
5.20
Fee and Leasehold Real Property Assets
 
5.22
Bank Accounts
 
6.13
Material Leasehold Real Estate Assets
 
7.01
Existing Liens
 
7.03
Existing Indebtedness
 
7.05
Permitted Exclusive Licenses of IP Rights
 
7.09
Burdensome Agreements
 
10.02
Administrative Agent's Office; Certain Addresses for Notices

 
EXHIBITS
 

Form of   
 
A
Committed Loan Notice
 
B
Swing Line Loan Notice
 
C
Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
 
F
Designated Borrower Request and Assumption Agreement
 
G
Designated Borrower Notice
 
H
Forms of U.S. Tax Compliance Certificates




--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT
This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT ("Agreement") is dated as of
October 19, 2012, among COLUMBUS MCKINNON CORPORATION, a New York corporation
(the "Company"), certain Subsidiaries of the Company party hereto pursuant to
Section 2.16 (each a "Designated Borrower" and, together with the "Company", the
"Borrowers" and, each a "Borrower"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
WHEREAS, the Company has previously entered into that certain Credit Agreement
dated as of March 31, 1998 (as amended, the "Original Credit Agreement"), among
the Company, the lenders named therein, and Fleet National Bank, as Agent;
WHEREAS, the Company, Larco Industrial Services Ltd, a business corporation
organized under the laws of the Province of Ontario, Columbus McKinnon Limited,
a business corporation organized under the laws of Canada, the Guarantors named
therein, the lenders from time to time party thereto, Fleet Capital Corporation,
as Administrative Agent, Fleet National Bank, as L/C Issuer and Fleet
Securities, Inc., as Arranger have previously entered into that certain Amended
and Restated Credit and Security Agreement, dated as of November 21, 2002 (as
amended, the "First Amended and Restated Credit Agreement"), which First Amended
and Restated Credit Agreement amended and restated the Original Credit
Agreement;
WHEREAS, pursuant to a certain Assignment and Acceptance, dated November 21,
2002, among the Company, the lenders party to the Original Credit Agreement, the
Administrative Agent under the First Amended and Restated Credit Agreement and
the lenders party to the First Amended and Restated Credit Agreement, (i) the
lenders under the Original Credit Agreement assigned to the lenders under the
First Amended and Restated Credit Agreement the outstanding loans and other
obligations under the Original Credit Agreement and (ii) the Agent under the
Original Credit Agreement assigned to the Administrative Agent under the First
Amended and Restated Credit Agreement all of its liens, security interests, and
collateral security under the Original Credit Agreement;
WHEREAS, the Company, Larco Industrial Services Ltd, a business corporation
organized under the laws of the Province of Ontario, Columbus McKinnon Limited,
a business corporation organized under the laws of Canada, the Guarantors named
therein, the lenders from time to time party thereto, Fleet Capital Corporation,
as Administrative Agent, Fleet National Bank, as L/C Issuer and Fleet
Securities, Inc., as Arranger have previously entered into that certain Second
Amended and Restated Credit and Security Agreement, dated as of January 2, 2004
(as amended, the "Second Amended and Restated Credit Agreement"), which Second
Amended and Restated Credit Agreement amended and restated the First Amended and
Restated Credit Agreement;
WHEREAS, the Company, the Guarantors named therein, the lenders from time to
time party thereto, the Administrative Agent (as assignee of Fleet Capital
Corporation), the L/C Issuer (as successor by merger to Fleet National Bank) and
Banc of America Securities LLC, as sole lead arranger and sole book manager have
previously entered into that certain Third Amended and Restated Credit
Agreement, dated as of March 16, 2006 (as amended, the "Third Amended and
Restated Credit Agreement"), which Third Amended and Restated Credit Agreement
amended and restated the Second Amended and Restated Credit Agreement;


1

--------------------------------------------------------------------------------

WHEREAS, pursuant to a certain Assignment and Assumption Agreement, dated March
16, 2006, among the Company, the lenders party to the Second Amended and
Restated Credit Agreement, the Administrative Agent and Bank of America, N.A.,
as lender, the lenders under the Second Amended and Restated Credit Agreement
assigned to Bank of America, N.A. the outstanding loans and other obligations
under the Second Amended and Restated Credit Agreement and Bank of America, N.A.
made a subsequent assignment of the commitments under the Third Amended and
Restated Credit Agreement to the lenders party to the Third Amended and Restated
Credit Agreement;
WHEREAS, the Company, the other Loan Parties party thereto, the lenders party
thereto, and the Administrative Agent have previously entered into that certain
Fourth Amended and Restated Credit Agreement, dated as of December 31, 2009 (as
amended, the "Fourth Amended and Restated Credit Agreement"), which Fourth
Amended and Restated Credit Agreement amended and restated the Third Amended and
Restated Credit Agreement; and
WHEREAS, it is the intention and desire of the parties that the loans and other
obligations under the Fourth Amended and Restated Credit Agreement be amended
and restated as set forth herein such that the obligations of the Loan Parties
(as defined therein) and the rights, liens, security interests, and collateral
security of the Administrative Agent and the Lenders thereunder shall hereafter
be evidenced by this Agreement and the other Loan Documents.
NOW, THEREFORE, the parties agree that, effective as of the Closing Date (as
defined below), the Fourth Amended and Restated Credit Agreement shall be
amended and restated as set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01.            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
"Acceptance Credit" means a commercial Letter of Credit in which the L/C Issuer
engages with the beneficiary of such Letter of Credit to accept a time draft.
"Acceptance Documents" means such general acceptance agreements, applications,
certificates and other documents as the L/C Issuer may require in connection
with the creation of Bankers' Acceptances.
"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


2

--------------------------------------------------------------------------------

"Administrative Agent's Office" means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Aggregate Commitments" means the Commitments of all the Lenders.
"Agreement" means this Credit Agreement.
"Alternative Currency" means each of Canadian Dollar, Euro, Hong Kong Dollar,
Mexican Peso, Sterling, Swiss Franc, Yen and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.
"Alternative Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
"Alternative Currency Sublimit" means an amount equal to the lesser of the
Aggregate Commitments and $40,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.
"Amendment and Reaffirmation" means, collectively, that certain (a) Amendment
and Reaffirmation of Ancillary Loan Documents, dated as of December 31, 2009, by
and among the Loan Parties and the Administrative Agent and (b) Amendment and
Reaffirmation of Security Documents, dated as of October 19, 2012, by and among
the Loan Parties and the Administrative Agent
"Applicable Foreign Loan Party Documents" has the meaning specified in Section
5.25(a).
"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C – BA Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
3

--------------------------------------------------------------------------------

"Applicable Rate" means, from time to time, the following percentages per annum,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
 
Level
 
Total Leverage Ratio
 
Commitment
Fee
 
Eurocurrency
Rate
 
Standby
Letter of
Credit
Fee
 
Commercial
Letter of
Credit and
Bankers'
Acceptance
Fees
 
Base
Rate
I
Greater than or equal to 3.00x
0.300%
2.500%
2.500%
1.750%
1.500%
II
Less than 3.00x but greater than or equal to 2.50x
0.250%
2.250%
2.250%
1.500%
1.250%
III
Less than 2.50x but greater than or equal to 2.00x
0.200%
2.000%
2.000%
1.250%
1.000%
IV
Less than 2.00x but greater than or equal to 1.75x
0.175%
1.750%
1.750%
1.000%
0.750%
V
Less than 1.75x but greater than or equal to 1.50x
0.150%
1.500%
1.500%
1.000%
0.500%
VI
Less than 1.50x but greater than or equal to 1.00x
0.125%
1.250%
1.250%
1.000%
0.250%
VII
Less than 1.00x
0.125%
1.000%
1.000%
0.750%
0.000%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, that (a) subject to clause (b) below, the Applicable
Rate in effect from the Closing Date through the first Business Day immediately
following the date on which a Compliance Certificate for the fiscal quarter
ended September 30, 2012 is delivered shall be determined based upon Pricing
Level VI and (b) if a Compliance Certificate is not delivered when due in
accordance with Section 6.02(a), then Pricing Level I shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered.
 
"Applicable Time" means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
"Applicant Borrower" has the meaning specified in Section 2.16(b).
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
4

--------------------------------------------------------------------------------

"Approved Restructuring Charges" means cash or non-cash restructuring charges
incurred by the Company and/or its Subsidiaries in an aggregate amount not to
exceed $5,000,000 during the term of this Agreement; provided that the aggregate
amount of cash restructuring charges during the term of this Agreement shall not
exceed $3,750,000 without the consent of the Administrative Agent.
"Arrangers" means Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities LLC, in their capacities as joint lead arrangers and joint
book managers.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another.
"Assignments of Mortgage" means the several Assignments of Mortgage, made in
favor of the Administrative Agent, with respect to certain of the real property
assets of the Loan Parties.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
"Attributable Indebtedness" means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
"Audited Financial Statements" means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended March 31, 2012, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C – BA Credit Extensions pursuant to Section 8.02.
"Bank of America" means Bank of America, N.A. and its successors.
"Bank Product Obligations" means every obligation of the Company and its
Subsidiaries under and in respect of any (a) Swap Contract with the
Administrative Agent, any Lender or any Affiliate thereof to which the Company
or such Subsidiary is a party or which the Company or such Subsidiary has
guaranteed and (b) one or more of the following types of services or facilities
extended to the Company or such Subsidiary (or which the Company or such
Subsidiary has guaranteed) by the Administrative Agent, any Lender or any
Affiliate thereof: (i) credit and purchase cards, (ii) lease financing or
related services, (iii) Cash Management Services, and (iv) electronic
business-to-business payment arrangements (and any corresponding float financing
on accounts payable related thereto).
5

--------------------------------------------------------------------------------

"Bankers' Acceptance" or "BA" means a time draft, drawn by the beneficiary under
an Acceptance Credit and accepted by the L/C Issuer upon presentation of
documents by the beneficiary of an Acceptance Credit pursuant to Section 2.03
hereof, in the standard form for bankers' acceptances of the L/C Issuer.
 "Bankers' Acceptance" or "BA" shall include Existing Bankers' Acceptances.
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate" and (c) the Eurocurrency Rate plus 1.00%.  The "prime rate" is a
rate set by Bank of America based upon various factors including Bank of
America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.
"Borrower" and "Borrowers" each has the meaning specified in the introductory
paragraph hereto.
"Borrower Materials" has the meaning specified in Section 6.02.
"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located and:
(a)            if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;
(b)            if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

6

--------------------------------------------------------------------------------

(c)            if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and
(d)            if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
"Canadian Dollar" means the lawful currency of Canada.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C – BA Obligations or obligations of the Lenders to
fund participations in respect of L/C – BA Obligations, cash or deposit account
balances or, if the Administrative Agent and the L/C Issuer shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer.
 "Cash Collateral" shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
"Cash Management Services" means any services provided from time to time by the
Administrative Agent, any Lender or any Affiliate thereof to the Company or any
Subsidiary (or guaranteed by the Company or any Subsidiary) in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.
"Casualty Event" means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.
7

--------------------------------------------------------------------------------

"Change in Law" means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.
"Change of Control" means an event or series of events by which:
(a)                any "person" or "group" (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have "beneficial ownership" of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
"option right")), directly or indirectly, of 25% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);
(b)               during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or publicly threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the board of directors);
(c)                any Person or two or more Persons acting in concert shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company, or control over the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such Person or group has the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities;
8

--------------------------------------------------------------------------------

(d)                the Company shall cease to have beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting
power of the Capital Stock of each other Loan Party, free and clear of all Liens
(other than any Liens granted hereunder and Permitted Liens); or
(e)                 a "Change of Control" shall occur under the Senior
Subordinated Note Indenture.
"Closing Date" means October 19, 2012.
"Code" means the Internal Revenue Code of 1986.
"Collateral" means all of the property, rights and interests of the Loan Parties
and their Subsidiaries that are or are intended to be subject to the Liens
created by the Security Documents.
"Columbus Asia" means Columbus McKinnon Asia Pacific Ltd., Columbus McKinnon
Asia Pacific PTE, Ltd. and Columbus McKinnon (Hangzhou) Industrial Products Co.
Ltd.
"Columbus Europe" means Columbus McKinnon Dutch Holdings 3 B.V., Columbus
McKinnon Industrial Products GmbH, Columbus McKinnon Engineered Products GmbH
and Pfaff Beteiligungs GmbH.
"Columbus LATAM" means Columbus McKinnon do Brazil Ltda.
"Commitment" means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C – BA Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender's name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
"Committed Loan" has the meaning specified in Section 2.01.
"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
"Company" has the meaning specified in the introductory paragraph hereto.
9

--------------------------------------------------------------------------------

"Company Security Agreement" means that certain Amended and Restated Security
Agreement, dated as of March 16, 2006, from the Company to the Administrative
Agent, as amended, modified and/or restated from time to time.
"Company X" has the meaning specified in the Responsible Officer's certificate
delivered to the Administrative Agent on the Closing Date.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated EBITDA" means, for any period and without duplication, (a)
Consolidated Net Income for such period, plus (b) to the extent deducted in
calculating Consolidated Net Income and without duplication (i) income taxes
expensed during such period, (ii) Interest Expense during such period, (iii)
depreciation, amortization and other Non-Cash Charges accrued for such period,
(iv) Approved Restructuring Charges incurred during such period, (v) the amount
of any premium paid on the repurchase of the Senior Subordinated Notes, (vi)
non-cash losses from any Casualty Event, Disposition or discontinued operation
during such period, and (vii) non cash losses arising from mark-to-market
hedging arrangements, minus (c) to the extent such items were added in
calculating Consolidated Net Income (i) extraordinary gains during such period,
(ii) gains from any Casualty Event, Disposition, or discontinued operation
during such period, (iii) interest and other income (excluding interest and
other income related to CM Insurance Company, Inc.) during such period, (iv)
Federal, state, local and foreign income tax credits of the Company and its
Subsidiaries for such period, and (v) all non-cash items for such period
(including, without limitation, non cash gains arising from mark-to-market
hedging arrangements).
"Consolidated Net Income" means, for any period, for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, the net income of
the Company and its Subsidiaries.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 "Controlling" and "Controlled" have meanings correlative thereto.
"Copyright Mortgage" means any grant of security interest in copyrights, made by
any Loan Party in favor of the Administrative Agent, or any of its predecessors,
including, without limitation that certain Memorandum of Grant of Security
Interest in Copyrights, dated as of November 21, 2002, between Yale Industrial
Products, Inc. and Fleet Capital Corporation (n/k/a Bank of America, N.A.) as
agent, as amended, restated, replaced or assigned from time to time, including
as amended by that certain First Amendment to Memorandum of Grant of Security
Interest in Copyrights, dated as of March 16, 2006.
10

--------------------------------------------------------------------------------

"Corresponding Obligations" means Yale's Obligations as they may exist from time
to time, other than its Parallel Debt.
"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C –
BA Credit Extension.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit – BA Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and Mandatory Cost) otherwise applicable to such Loan plus 2%
per annum, and (b) when used with respect to Letter of Credit – BA Fees, a rate
equal to the Applicable Rate plus 2% per annum.
"Defaulting Lender" means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform its obligation
to (i) fund all or any portion of its Loans, within two Business Days of the
date such Loans were required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
11

--------------------------------------------------------------------------------

"Designated Borrower" has the meaning specified in the introductory paragraph
hereto.
"Designated Borrower Notice" has the meaning specified in Section 2.16(b).
"Designated Borrower Request and Assumption Agreement" has the meaning specified
in Section 2.16(b).
"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
"Dollar" and "$" mean lawful money of the United States.
"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
"Domestic Loan Party" means a Loan Party that is organized under the laws of any
political subdivision of the United States.
"Domestic Loan Party Obligations" means Obligations of the Domestic Loan
Parties.
12

--------------------------------------------------------------------------------

"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
"EMU" means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
"Environmental Indemnity Agreement" means that certain Environmental Indemnity
Agreement, dated as of March 16, 2006 among the Company, Yale Industrial
Products, Inc., Crane Equipment & Service, Inc. and the Administrative Agent, as
amended, modified and/or restated from time to time.
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to water or public
wastewater treatment systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
13

--------------------------------------------------------------------------------

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate; provided, however, that for purposes of this
Agreement, an ERISA Event shall not include the cessation of operations at the
Company's Midland Forge facilities effective December 31, 2010 and with respect
to which an agreement (the "PBGC Agreement") effective as of May 31, 2011 was
entered into between the Company and PBGC; provided, further, that
notwithstanding the foregoing, an ERISA Event will be deemed to have occurred at
such time that (i) the Company makes any election prohibited under the terms of
the PBGC Agreement, or fails to make any election required to be made under the
terms of the PBGC Agreement, (ii) any event occurs which gives rise to PBGC's
right to draw on the letter of credit pursuant to the terms of the PBGC
Agreement, or (iii) any other act or omission by the Company occurs that could
give rise to liability of the Company to PBGC as a direct result of the PBGC
Agreement.
"Euro" and "EUR" mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
"Eurocurrency Rate" means:
(a)                 for any Interest Period with respect to a Eurocurrency Rate
Loan, the rate per annum equal to (i) the British Bankers Association LIBOR Rate
("BBA LIBOR"), as published by Reuters (or such other commercially available
source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, or, (ii) if
such rate is not available at such time for any reason the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America's London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
14

--------------------------------------------------------------------------------

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day, or, (ii) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in Same Day Funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America's London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.
"Eurocurrency Rate Loan" means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of "Eurocurrency Rate."  Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency.  All
Committed Loans denominated in an Alternative Currency must be Eurocurrency Rate
Loans.
"Event of Default" has the meaning specified in Section 8.01.
"Excluded Taxes" means, any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient's failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
"Existing Bankers' Acceptances" means each Bankers' Acceptance issued by the L/C
Issuer (including any Bankers' Acceptance deemed to be issued) under the Fourth
Amended and Restated Credit Agreement and listed on Schedule 1.02.
"Existing Letters of Credit" means any Letter of Credit issued by the L/C Issuer
(including any Letter of Credit deemed to be issued) under the Fourth Amended
and Restated Credit Agreement and listed on Schedule 1.02.
15

--------------------------------------------------------------------------------



"Extraordinary Receipts" means any cash received by the Company or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Sections 2.06 (b), (d) or (e) hereof), including, without
limitation, (a) pension plan reversions, (b) proceeds of insurance, (c)
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (d) condemnation awards (and payments in
lieu thereof), and (e) indemnity payments; provided that, notwithstanding the
foregoing, amounts received from the proceeds of that certain escrow account
established by Spreckles Industries, Inc. (with such account currently being
held by Yale Industrial Products, Inc.) to cover worker's compensation claims
made against Spreckles Industries, Inc shall not constitute Extraordinary
Receipts.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, intergovernmental agreements
entered into pursuant to the foregoing, and any agreements entered into pursuant
to Section 1471(b)(1) of the Code.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
"Fee Letter" means the letter agreement, dated as of the date hereof, among the
Company, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
"First Amended and Restated Credit Agreement" has the meaning assigned to such
term in the Recitals.
"Fixed Charge Coverage Ratio" means, as of any date of determination, the ratio
of (a) (i) Consolidated EBITDA for the Reference Period ended on such date,
minus (ii) the aggregate amount of all maintenance capital expenditures during
such Reference Period, minus (iii) the aggregate amount paid, or required to be
paid (without duplication), in cash (but in no event less than zero in the
aggregate) in respect of the current portion of all income taxes for such
Reference Period, minus (iv) the aggregate amount of all Restricted Payments
(other than Restricted Payments described in clauses (iv), (v) and (vi) of the
definition thereof) made in cash by the Company during such Reference Period to
(b) the sum for the Company and its Subsidiaries (determined on a consolidated
basis without duplication in accordance with GAAP), of (i) the aggregate amount
of Interest Expense for such Reference Period (exclusive of Interest Expense
consisting of non-cash liabilities arising from mark-to-market hedging
arrangements), minus, to the extent included in Interest Expense, the
amortization during such Reference Period of financing costs incurred in
connection with Indebtedness, plus (ii) the aggregate amount of regularly
scheduled payments of principal in respect of Indebtedness for borrowed money
(including the principal component of any payments in respect of Capital Lease
Obligations, but excluding any payments made in respect of the Senior
Subordinated Notes pursuant to Section 7.06(f)) paid or required to be paid
during such Reference Period; provided, that, in the event of an acquisition
permitted by Section 7.02 made during any Reference Period, the foregoing ratio
shall be calculated on a pro forma basis as if such acquisition had occurred on
the first day of such Reference Period, with such pro forma adjustments (x) as
may be required or permitted to be reflected in pro forma financial statements
pursuant to Article 11 of Regulation S-X or (y) as may otherwise be reasonably
satisfactory to the Administrative Agent.
16

--------------------------------------------------------------------------------

"Foreign Borrower" means a Designated Borrower that is a Foreign Subsidiary.
"Foreign Borrower Sublimit" means the lesser of (a) $40,000,000 and (b) the
Aggregate Commitments.  The Foreign Borrower Sublimit is part of, and not in
addition to, the Aggregate Commitments.
"Foreign Government Scheme or Arrangement" has the meaning specified in Section
5.12(e).
"Foreign Lender" means, (a) if the applicable Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (b) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
"Foreign Loan Party" means a Loan Party that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
"Foreign Loan Party Obligations" means Obligations of each Foreign Loan Party.
"Foreign Plan" has the meaning specified in Section 5.12(e).
"Foreign Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
"Fourth Amended and Restated Credit Agreement" has the meaning assigned to such
term in the Recitals.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Exposure" means, at any time there is a Lender that is a Defaulting
Lender, (a) with respect to the L/C Issuer, such Defaulting Lender's Applicable
Percentage of the outstanding L/C – BA Obligations other than L/C – BA
Obligations as to which such Defaulting Lender's participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender's Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.
17

--------------------------------------------------------------------------------

"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Granting Lender" has the meaning specified in Section 10.06(h).
"Guarantee" means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.
18

--------------------------------------------------------------------------------

"Guarantors" means, collectively, each Subsidiary of the Company listed as
"Guarantor" on the signature pages hereto and each other Person (other than a
Borrower) which guaranties the Obligations.  With respect to any Domestic Loan
Party Obligation, "Guarantor" shall exclude any Foreign Subsidiary of the
Company.
"Guarantor Security Agreements" means, collectively (a) each Amended and
Restated Security Agreement, dated as of March 16, 2006 from a Guarantor to the
Administrative Agent, for the benefit of the Lenders and (b) each additional
security agreement executed by a Guarantor, in each case, as amended, modified
and/or restated from time to time.
"Guaranties" means the Guaranties made by the Company, the other Borrowers and
the Guarantors in favor of the Administrative Agent and the Lenders.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hong Kong Dollar" means the lawful currency of Hong Kong.
"Increase Effective Date" has the meaning specified in Section 2.14(d).
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)                all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b)               all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments;
(c)                net obligations of such Person under any Swap Contract;
(d)               all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 90 days after
the date on which such trade account payable was created);
(e)                indebtedness (excluding prepaid interest thereon) secured by
a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
(f)                capital leases and Synthetic Lease Obligations;
19

--------------------------------------------------------------------------------

(g)               all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
(h)               all Guarantees of such Person in respect of any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is made
expressly non-recourse to such Person.  The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
"Indemnitees" has the meaning specified in Section 10.04(b).
"Information" has the meaning specified in Section 10.07.
"Intellectual Property Security Agreements" means each Trademark Agreement,
Patent Agreement or Copyright Mortgage.
"Interest Expense" means, for any period, the sum, without duplication, for the
Company and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP), of the following: (a) all interest in respect of Indebtedness
accrued or paid during such period (whether or not actually paid during such
period), plus (b) the net amounts paid (or minus the net amounts received) in
respect of interest rate Swap Contracts during such period, excluding
reimbursement of legal fees and other similar transaction costs and excluding
payments required by reason of the early termination of interest rate Swap
Contracts in effect on the Closing Date, plus (c) all fees, including letter of
credit or bankers' acceptance fees and expenses, (but excluding reimbursement of
legal fees), plus (d) the amortization of financing costs in connection with
Indebtedness.
"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
day of each March, June, September and December and the Maturity Date.
"Interest Period" means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date seven (7) or
fourteen (14) days or one, two, three or six months thereafter, as selected by
the Company in its Committed Loan Notice; provided that:
20

--------------------------------------------------------------------------------

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the following calendar week, in respect of any seven (7)
or fourteen (14) day Interest Period, or in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;
(ii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)         no Interest Period shall extend beyond the Maturity Date.
"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company's
internal controls over financial reporting, in each case as described in the
Securities Laws.
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
"IP Rights" has the meaning specified in Section 5.18.
"IRS" means the United States Internal Revenue Service.
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
"Issuer Documents" means with respect to any Letter of Credit or Bankers'
Acceptance, the Letter of Credit Application, and any other document, agreement
and instrument entered into by the L/C Issuer and the Company (or any
Subsidiary) or in favor of the L/C Issuer and relating to such Letter of Credit
or Bankers' Acceptance.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
21

--------------------------------------------------------------------------------

"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit or Bankers' Acceptances hereunder, or any successor issuer of Letters of
Credit or Bankers' Acceptances hereunder.
"L/C – BA Advance" means, with respect to each Lender, such Lender's funding of
its participation in any L/C – BA Borrowing in accordance with its Applicable
Percentage.  All L/C – BA Advances shall be denominated in Dollars.
"L/C – BA Borrowing" means an extension of credit resulting from (i) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (ii) a payment
of a Bankers' Acceptance upon presentation, in each case, which has not been
reimbursed on the date when made or refinanced as a Committed Borrowing.  All
L/C – BA Borrowings shall be denominated in Dollars.
"L/C – BA Credit Extension" means, with respect to any Letter of Credit or
Bankers' Acceptance, the issuance thereof or extension of the expiry date
thereof, or the renewal or increase of the amount thereof.
"L/C – BA Obligations" means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit, plus the sum of the maximum
aggregate amount which is, or at any time thereafter may become, payable by the
L/C Issuer under all then outstanding Bankers' Acceptances, plus the aggregate
of all Unreimbursed Amounts, including all L/C – BA Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit or
Bankers' Acceptance, the amount of such Letter of Credit or Bankers' Acceptance
shall be determined in accordance with Section 1.09. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be "outstanding"
in the amount so remaining available to be drawn.
"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
"Letter of Credit" means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  Letters of Credit may be issued in Dollars or
in an Alternative Currency.  A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
22

--------------------------------------------------------------------------------

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer and, in the case of any Acceptance Credit, shall include the
related Acceptance Documents.
"Letter of Credit – BA Expiration Date" means the day that is five days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
"Letter of Credit – BA Fee" has the meaning specified in Section 2.03(i).
"Letter of Credit – BA Sublimit" means an amount equal to the lesser of (a)
$40,000,000 and (b) the Aggregate Commitments.  The Letter of Credit – BA
Sublimit is part of, and not in addition to, the Aggregate Commitments.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
"Liquidity" means, as of any date of determination, an amount equal to the sum
of (a) the unrestricted cash on hand of the Company and its Subsidiaries on such
date, plus (b) the result of (i) the Aggregate Commitments in effect on such
date, minus (ii) the Total Outstandings on such date.
"Loan" means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
"Loan Documents" means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, each Acceptance Document,
the Fee Letter, the Post Closing Letter, the Amendment and Reaffirmation, each
of the Security Documents and any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.18.
"Loan Parties" means, collectively, the Company, each Designated Borrower and
each Guarantor.
"Mandatory Cost" means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Company or the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their obligations under the Loan Documents to which they are party; or (c) a
material adverse effect upon the legality, validity, binding effect,
enforceability or rights and remedies of the Administrative Agent or the Lenders
against the Loan Parties under the Loan Documents.
23

--------------------------------------------------------------------------------

"Material Rental Obligation" means the obligation of the Loan Parties to pay
rent under any one or more operating leases with respect to any real or personal
property that is material to the business of the Loan Parties and as to which
the aggregate amount of all rents payable during any fiscal year exceeds
$1,000,000.
"Maturity Date" means October 31, 2017.
"Mexican Peso" means the lawful currency of Mexico.
"Minimum Collateral Amount" means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit and Bankers' Acceptances issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.18(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all LC
– BA Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.
"Mortgages" means, collectively, the several security instruments (whether
designated as a deed of trust or a mortgage, leasehold mortgage, assignment of
leases and rents or by any similar title) executed and delivered by any Loan
Party to the Administrative Agent, in such form as may be approved by the
Administrative Agent in its sole and reasonable discretion, in each case with
such changes thereto as may be recommended by the Administrative Agent's local
counsel based on local laws or customary local practices, with respect to the
real property owned or leased by a Loan Party, in each case as such security
instrument or amendment may be amended, supplemented or otherwise modified from
time to time, including, without limitation, any mortgages granted to the
Administrative Agent after the Closing Date pursuant to Section 6.13.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
"Net Cash Proceeds" means:
(a)                with respect to the sale of any asset by any Loan Party, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such sale (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by such asset, so long as the lien securing
such Indebtedness is permitted pursuant to Section 7.01, and that is required to
be repaid in connection with the sale thereof (other than Indebtedness under the
Loan Documents), (B) the out-of-pocket expenses incurred by such Loan Party in
connection with such sale and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant asset sale as a
result of any gain recognized in connection therewith; and
24

--------------------------------------------------------------------------------

(b)                with respect to the sale of any capital stock or other equity
interest or the incurrence of any Indebtedness by any Loan Party, the excess of
(i) the sum of the cash and cash equivalents received in connection with such
sale or incurrence over (ii) the underwriting discounts and commissions, and
other out-of-pocket expenses, incurred by such Loan Party in connection with
such sale or incurrence.
"Non-Cash Charges" means, with respect to any calculation of Consolidated Net
Income for any period, all non-cash extraordinary losses and charges deducted in
such calculation, as determined in accordance with GAAP (excluding inventory and
account receivable write-downs and charge-offs), including, without limitation,
non-cash recognition of unrealized declines in the market value of marketable
securities recorded in accordance with FASB Statement No. 115, non-cash asset
impairment charges recorded in accordance with FASB Statement No. 142 and FASB
Statement No. 144, and non-cash restructuring charges.
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
"Note" means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company and its Subsidiaries arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit or Bankers'
Acceptance or any Bank Product Obligations, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
25

--------------------------------------------------------------------------------

"Original Credit Agreement" has the meaning assigned to such term in the
Recitals.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
"Outstanding Amount" means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C – BA Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C – BA Obligations on such date after giving effect to any L/C – BA
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C – BA Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts.
"Overnight Rate" means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
"Parallel Debt" has the meaning specified in Section 10.22.
"Participant" has the meaning specified in Section 10.06(d).
"Participant Register" has the meaning specified in Section 10.06(d).
26

--------------------------------------------------------------------------------

"Participating Member State" means each state so described in any EMU
Legislation.
"Patent Agreement" means any grant of security interest in patents, made by any
Loan Party in favor of the Administrative Agent, or any of its predecessors,
including, without limitation that certain Patent Collateral Assignment and
Security Agreement, dated as of November 21, 2002, by and among the Company,
Yale Industrial Products, Inc. and Fleet Capital Corporation (n/k/a Bank of
America, N.A.) as agent, as amended, restated, replaced or assigned from time to
time, including as amended by that certain First Amendment to Patent Collateral
Assignment and Security Agreement, dated as of March 16, 2006.
"PBGC" means the Pension Benefit Guaranty Corporation.
"PCAOB" means the Public Company Accounting Oversight Board.
"Pension Act" means the Pension Protection Act of 2006, as amended.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
"Permitted Acquisition" has the meaning specified in Section 7.02(i).
"Permitted Encumbrances" means, with respect to each fee-owned or leasehold real
property of the Company or any Subsidiary (or similar property interests under
local law), those liens, encumbrances and other matters affecting title, zoning,
building codes, land use and other similar Laws and municipal ordinances and
other similar items, which in any such case, do not materially detract from the
value of the property or impair, in any material respect, the use or ownership
of such property for its intended purpose, in the ordinary course of business.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"PILOT Leases" means those certain leases between the Company and/or its
Subsidiaries and the (i) the city of Lexington, Tennessee and (ii) the city of
Chattanooga, Tennessee and the county of Hamilton, Tennessee and/or an authority
or other designee of such entities in connection with the acquisition of new
equipment and the relocation of certain existing equipment of the Company, its
Subsidiaries or its Affiliates.  All of such equipment will be used at the
Company's existing facilities located in the city of Lexington, Tennessee and
the city of Chattanooga, Tennessee.
27

--------------------------------------------------------------------------------

"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
"Platform" has the meaning specified in Section 6.02.
"Pledge Agreements" means the pledge agreements, between a Loan Party and the
Administrative Agent, pursuant to which any Loan Party pledges any stock, other
equity interests or intercompany notes held by it, including, without limitation
that certain Pledge Agreement, dated as of November 21, 2002, by and among the
Company, Audubon West, Inc., Crane Equipment & Service, Inc. and Fleet Capital
Corporation (n/k/a Bank of America, N.A.) as agent, as amended, restated,
replaced or assigned from time to time, including, as amended by that certain
First Amendment to Pledge Agreement, dated as of the March 16, 2006.
"Post Closing Letter" means the post closing letter, dated as of the date
hereof, among the Administrative Agent and the Loan Parties.
"Public Lender" has the meaning specified in Section 6.02.
"Recipient" means the Administrative Agent, any Lender (including the Swing Line
Lender), the L/C Issuer or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder.
"Reference Period" means, as of any date of determination, the period of four
(4) consecutive fiscal quarters of the Company and its Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).
"Register" has the meaning specified in Section 10.06(c).
"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
"Related Real Estate Documents" with respect to any real estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to
Administrative Agent and received by Administrative Agent for review at least 15
days prior to the effective date of the Mortgage (or such shorter length of time
acceptable to Administrative Agent in its reasonable discretion):  (a) a
mortgagee title policy (or binder therefor) covering Administrative Agent's
interest under the Mortgage, in a form and amount and by an insurer reasonably
acceptable to Administrative Agent, which must be fully paid on such effective
date; (b) such assignments of leases, rents, estoppel letters, attornment
agreements, consents, waivers and releases as Administrative Agent may require
with respect to other Persons having an interest in the real estate; (c) a
current, as-built survey of the real estate, containing a metes-and-bounds
property description and flood plain certification, and certified by a licensed
surveyor reasonably acceptable to Administrative Agent; (d) flood insurance in
an amount, with endorsements and by an insurer reasonably acceptable to
Administrative Agent, if the real estate is within a flood plain; (e) a current
appraisal of the real estate, prepared by an appraiser reasonably acceptable to
Administrative Agent, and in form and substance satisfactory to Required
Lenders; (f) a Phase I (and to the extent appropriate, Phase II) environmental
assessment report, prepared by an environmental consulting firm reasonably
satisfactory to Administrative Agent, and accompanied by such reports,
certificates, studies or data as Administrative Agent may reasonably require,
which shall all be in form and substance reasonably satisfactory to
Administrative Agent; and (g) an environmental indemnity agreement and such
other documents, instruments or agreements as Administrative Agent may
reasonably require with respect to any environmental risks regarding the real
estate.
28

--------------------------------------------------------------------------------

"Removal Effective Date" has the meaning specified in Section 9.06(b).
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C – BA Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
"Required Lenders" means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C – BA Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender's risk participation and funded participation in L/C – BA
Obligations and Swing Line Loans being deemed "held" by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
"Resignation Effective Date" has the meaning specified in Section 9.06(a).
"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, secretary, assistant treasurer or controller of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
29

--------------------------------------------------------------------------------

"Restricted Payment" means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company's stockholders, partners
or members (or the equivalent Person thereof), (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of, or other equity interest
in, any Loan Party or any of its Subsidiaries now or hereafter outstanding,
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of, or
other equity interest in, any Loan Party or any of its Subsidiaries, (iv) any
payment or prepayment of principal of, or redemption purchase, retirement,
defeasance (including economic or legal defeasance), sinking fund or similar
payment with respect to, the Senior Subordinated Notes or other Indebtedness
permitted under Section 7.03(j) and/or any intercompany Indebtedness owing by
the Company or any Subsidiary, (v) any voluntary principal prepayments,
redemptions, retirement, defeasance, sinking funds or similar payment with
respect to the Indebtedness permitted under Section 7.03(f), and (vi) any
payment made to any Affiliates of any Loan Party or any of its Subsidiaries in
respect of management, consulting or other similar services provided to any Loan
Party or any of its Subsidiaries.
"Revaluation Date" means (a) with respect to any Loan, each of the following:
 (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit or
Bankers' Acceptance, each of the following:  (i) each date of issuance of a
Letter of Credit or Bankers' Acceptance denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit or Bankers'
Acceptance having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit or Bankers' Acceptance denominated in an
Alternative Currency, (iv) in the case of the Existing Letters of Credit and
Existing Bankers' Acceptances, the Closing Date, and (v) such additional dates
as the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require.
"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
"Sanction(s)" means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty's
Treasury or other relevant sanctions authority.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
30

--------------------------------------------------------------------------------

"Second Amended and Restated Credit Agreement" has the meaning assigned to such
term in the Recitals.
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
"Security Documents" means collectively, the Mortgages, the Guaranties, the
Pledge Agreements, the Company Security Agreement, the Guarantor Security
Agreements, the Environmental Indemnity Agreement, the Intellectual Property
Security Agreements, any assignments of intercompany Indebtedness and all other
security agreements, UCC financing statements, and any other instruments or
documents required by the Administrative Agent to be executed or delivered
hereunder to secure the Obligations.
"Senior Subordinated Note Documents" means the Senior Subordinated Note
Indenture, the Senior Subordinated Notes and all other documents, instruments
and agreements executed and delivered in connection with the Senior Subordinated
Notes, in each case, as the same shall, subject to the terms and conditions of
this Agreement, be amended, supplemented or otherwise modified and in effect
from time to time.
"Senior Subordinated Note Indenture" means the Columbus McKinnon Corporation
7.875% Senior Subordinated Notes Due 2019 Indenture, dated as of January 25,
2011, among the Company, as issuer, certain Guarantors and U.S. Bank National
Association, as trustee, as the same shall, subject to the terms and conditions
of this Agreement, be further amended, supplemented or otherwise modified and in
effect from time to time.
"Senior Subordinated Notes" means the Company's 7.875% senior subordinated notes
due 2019, issued pursuant to the Senior Subordinated Note Indenture, as the same
shall, subject to the terms and conditions of this Agreement, be amended,
supplemented or otherwise modified and in effect from time to time.
"Significant Subsidiary" means any Subsidiary of the Company which accounts for
more than fifteen percent of one or more of:

 
(a)
the book value of the consolidated assets of the Company and its Subsidiaries;
or

(b)
the consolidated revenues of the Company and its Subsidiaries,

all as shown in the financial statements most recently delivered under Section
6.01(a) or (b).
"Solvent" means, with respect to any Person on a particular date, that, at fair
valuations, (a) the sum of such Person's assets is greater than (x) all of such
Person's consolidated liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) and (y) the amount required to pay such
liabilities as they become absolute, matured or otherwise become due in the
normal course of business, (b) such Person has the ability to pay its debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) as they become absolute, matured or otherwise become due in the
normal course of business and (c) such Person does not have an unreasonably
small amount of capital with which to conduct its business.
31

--------------------------------------------------------------------------------

"SPC" has the meaning specified in Section 10.06(h).
"Special Notice Currency" means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
"Spot Rate" for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit or Bankers' Acceptance
denominated in an Alternative Currency.
"Sterling" and "£" mean the lawful currency of the United Kingdom.
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Company.
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
32

--------------------------------------------------------------------------------

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
"Swing Line Loan" has the meaning specified in Section 2.04(a).
"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
"Swing Line Sublimit" means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
"Swiss Franc" means the lawful currency of Switzerland.
"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
"TARGET Day" means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Third Amended and Restated Credit Agreement" has the meaning assigned to such
term in the Recitals.
"Threshold Amount" means $4,000,000.
33

--------------------------------------------------------------------------------

"Total Funded Indebtedness" means, with respect to the Company and its
Subsidiaries, the sum, without duplication, of (a) the aggregate amount of
Indebtedness of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, relating to (i) the borrowing of money or the
obtaining of credit, including the issuance of notes or bonds, (ii) the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business), (iii) in respect of any Synthetic Lease Obligations or any
Capital Lease Obligations, and (iv) the maximum drawing amount of all standby
letters of credit outstanding and the maximum stated amount of all bankers'
acceptances outstanding, plus (b) Indebtedness of the type referred to in clause
(a) of another Person guaranteed by the Company or any of its Subsidiaries.  For
the avoidance of doubt, net obligations of the Company and its Subsidiaries
under any Swap Contract shall not constitute Total Funded Indebtedness.
"Total Leverage Ratio" means, as of any date of determination, the ratio of (a)
an amount equal to (i) Total Funded Indebtedness (which shall include the L/C –
BA Obligations, other than the L/C – BA Obligations relating to commercial
letters of credit) of the Company and its Subsidiaries outstanding on such date,
less (ii) Indebtedness in respect of Guarantees by the Company permitted under
Section 7.03(k), less (iii) unrestricted cash on hand of the Company and its
Subsidiaries on such date to (b) Consolidated EBITDA for the Reference Period
ended on such date; provided, that, in the event of an acquisition permitted by
Section 7.02 made during any Reference Period, the foregoing ratio shall be
calculated on a pro forma basis as if such acquisition had occurred on the first
day of such Reference Period, with such pro forma adjustments (i) as may be
required or permitted to be reflected in pro forma financial statements pursuant
to Article 11 of Regulation S-X or (ii) as may otherwise be reasonably
satisfactory to the Administrative Agent.
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C – BA Obligations.
"Trademark Agreement" means any grant of security interest in trademarks, made
by any Loan Party in favor of the Administrative Agent, or any of its
predecessors, including, without limitation that certain Trademark Collateral
Security and Pledge Agreement, dated as of November 21, 2002, by and among the
Company, Yale Industrial Products, Inc. and Fleet Capital Corporation (n/k/a
Bank of America, N.A.) as agent, as amended, restated, replaced or assigned from
time to time, including as amended by that certain First Amendment to Trademark
Collateral Security and Pledge Agreement, dated as of the March 16, 2006.
"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce ("ICC")
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
"UCC" means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, "UCC" means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
34

--------------------------------------------------------------------------------

"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
"United States" and "U.S." mean the United States of America.
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning specified in Section
3.01(e)(ii)(B)(III).
"Yale" means Yale Industrial Products, Inc.
"Yen" and "¥" mean the lawful currency of Japan.
1.02.          Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"hereto," "herein," "hereof" and "hereunder," and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
35

--------------------------------------------------------------------------------

(b)                In the computation of periods of time from a specified date
to a later specified date, the word "from" means "from and including;" the words
"to" and "until" each mean "to but excluding;" and the word "through" means "to
and including."
(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
1.03.          Accounting Terms. (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at the lesser of (x) 100% of the outstanding principal
amount thereof and (y) the then-applicable accreted value thereof, and the
effects of FASB ASC 825 and FASB ASC 470-2064 on financial liabilities shall be
disregarded.
(b)                Changes in GAAP.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
1.04.          Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05.          Exchange Rates; Currency Equivalents.
(a)                The Administrative Agent or the L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.
36

--------------------------------------------------------------------------------

(b)                Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit or Bankers'
Acceptance, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Committed Borrowing, Eurocurrency Rate Loan or
Letter of Credit or Bankers' Acceptance is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.
1.06.          Additional Alternative Currencies.
(a)                The Company may from time to time request that Eurocurrency
Rate Loans be made and/or Letters of Credit or Bankers' Acceptances be issued in
a currency other than those specifically listed in the definition of
"Alternative Currency;" provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit or Bankers'
Acceptances, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer.
(b)                Any such request shall be made to the Administrative Agent
not later than 11:00 a.m., 20 Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit or Bankers' Acceptances, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit or Bankers'
Acceptances, the Administrative Agent shall promptly notify the L/C Issuer
thereof.  Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit or Bankers' Acceptances) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit or Bankers'
Acceptances, as the case may be, in such requested currency.
37

--------------------------------------------------------------------------------

(c)                Any failure by a Lender or the L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit or Bankers' Acceptances to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit or Bankers' Acceptances in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit or Bankers' Acceptance
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Company.  Any specified currency of an
Existing Letter of Credit or Existing Bankers' Acceptance that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of "Alternative Currency" shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit or Existing Bankers' Acceptance
only.
1.07.          Change of Currency.
(a)                Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the Closing Date shall
be redenominated into Euro at the time of such adoption (in accordance with the
EMU Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
(b)                Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)                Each provision of this Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.
1.08.          Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time in the United States
(daylight or standard, as applicable).
1.09.          Letter of Credit or Bankers' Acceptance Amounts.  Unless
otherwise specified herein, the amount of a Letter of Credit or Bankers'
Acceptance at any time shall be deemed to be the Dollar Equivalent of the stated
amount of such Letter of Credit or Bankers' Acceptance in effect at such time;
provided, however, that with respect to any Letter of Credit or Bankers'
Acceptance that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit or Bankers' Acceptance shall be
deemed to be the Dollar Equivalent of the maximum stated amount of such Letter
of Credit or Bankers' Acceptance after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.
38

--------------------------------------------------------------------------------

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01.          Committed Loans.
(a)                Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a "Committed Loan") to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender's Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender's Applicable Percentage of the Outstanding Amount of all L/C – BA
Obligations, plus such Lender's Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender's Commitment, (iii) the
aggregate Outstanding Amount of all Committed Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit and (iv) the sum
of the aggregate Outstanding Amount of all Committed Loans made to Foreign
Borrowers and the aggregate Outstanding Amount of L/C – BA Obligations of the
Foreign Borrowers shall not exceed the Foreign Borrower Sublimit.  Within the
limits of each Lender's Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Committed Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(b)                [Intentionally Omitted].
2.02.          Borrowings, Conversions and Continuations of Committed Loans.
(a)                Each Committed Borrowing, each conversion of Committed Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Company's irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Loans.  Each telephonic
notice by the Company pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c),
each Committed Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Committed Loans to be borrowed, and
(vii) if applicable, the Designated Borrower.  If the Company fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Committed
Loans so requested shall be made in Dollars.  If the Company fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.
39

--------------------------------------------------------------------------------

(b)                Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Applicable Percentage of the applicable Committed Loans, and if
no timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent's Office for the applicable currency not later
than 1:00 p.m., in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Company, there are L/C – BA Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C – BA Borrowings, and, second, shall be made available to the
applicable Borrower as provided above.
40

--------------------------------------------------------------------------------

(c)                Except as otherwise provided herein, a Eurocurrency Rate Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)                The Administrative Agent shall promptly notify the Company
and the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Lenders of any change in Bank of America's prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e)                After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans and there shall be not more
than one (1) Interest Period comprised of seven or fourteen days at any time.
2.03.          Letters of Credit and Bankers' Acceptances.
(a)                The Letter of Credit – BA Commitment.
(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit – BA Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or its Subsidiaries (including any
Designated Borrower), and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, (2) to honor drawings under the
Letters of Credit, and (3) with respect to Acceptance Credits, to create
Bankers' Acceptances in accordance with the terms thereof and hereof; and (B)
the Lenders severally agree to participate in Letters of Credit and Bankers'
Acceptances issued for the account of the Company or its Subsidiaries (including
any Designated Borrower) and any drawings thereunder; provided that (I) after
giving effect to any L/C – BA Credit Extension with respect to any Letter of
Credit or Bankers' Acceptance, (v) the Total Outstandings shall not exceed the
Aggregate Commitments, (w) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender's Applicable Percentage of the Outstanding
Amount of all L/C – BA Obligations, plus such Lender's Applicable Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Commitment, (x) the Outstanding Amount of the L/C – BA Obligations shall not
exceed the Letter of Credit – BA Sublimit and (y) the sum of the aggregate
Outstanding Amount of all Committed Loans made to Foreign Borrowers and the
aggregate Outstanding Amount of the L/C – BA Obligations of the Foreign
Borrowers shall not exceed the Foreign Borrower Sublimit and (II) as to
Acceptance Credits, the Bankers' Acceptance created or to be created thereunder
shall be an eligible bankers' acceptance under Section 13 of the Federal Reserve
Act (12 U.S.C. Sec. 372).  Each request by the Company for the issuance or
amendment of a Letter of Credit or Bankers' Acceptance shall be deemed to be a
representation by the Company that the L/C – BA Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
 Within the foregoing limits, and subject to the terms and conditions hereof,
the Company's ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  All Existing Letters of Credit and Existing Bankers'
Acceptances shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms of and
conditions hereof.
41

--------------------------------------------------------------------------------

(ii)          The L/C Issuer shall not issue any Letter of Credit or Bankers'
Acceptance, if:
(A)            [Intentionally Omitted]; or
(B)             the expiry date of such requested Letter of Credit, or the
maturity of any Bankers' Acceptance issued under such requested Letter of
Credit, would occur after the Letter of Credit – BA Expiration Date, unless all
the Lenders have approved such expiry date; provided that, the expiry date of
such requested Letter of Credit, or the maturity of any Bankers' Acceptance
issued under such requested Letter of Credit, may occur after the Letter of
Credit – BA Expiration Date so long as (1) such expiry date or maturity would
not occur after October, 31, 2018, and (2) the Company shall comply with Section
2.03(g) with respect to such Letters of Credit and Bankers' Acceptances.
(iii)            The L/C Issuer shall not be under any obligation to issue any
Letter of Credit or Bankers' Acceptance if:
(A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit or any related Bankers' Acceptance, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit or related bankers' acceptances generally or such Letter of
Credit or any related Bankers' Acceptance in particular or shall impose upon the
L/C Issuer with respect to such Letter of Credit or related Bankers' Acceptance
any restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;
42

--------------------------------------------------------------------------------

(B)             the issuance of such Letter of Credit or any related Bankers'
Acceptance would violate one or more policies of the L/C Issuer applicable to
letters of credit generally, or the creation of any related Bankers' Acceptance
would cause the L/C Issuer to exceed the maximum amount of outstanding bankers'
acceptances permitted by applicable law;
(C)             such Letter of Credit or any related Bankers' Acceptance shall
be denominated in a currency other than Dollars or an Alternative Currency;
(D)            such Letter of Credit or any related Bankers' Acceptance contains
any provisions for automatic reinstatement of the stated amount after any
drawing thereunder;
(E)             any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Defaulting Lender to eliminate the L/C Issuer's actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit or Bankers'
Acceptance then proposed to be issued or that Letter of Credit and all other L/C
– BA Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion;
(F)             the L/C Issuer does not as of the issuance date of such
requested Letter of Credit or any related Bankers' Acceptance issue Letters of
Credit or Bankers' Acceptances in the requested currency; or
(G)             the maturity date of any Bankers' Acceptance issued under any
such requested Acceptance Credit would occur earlier than 30 or later than 120
days from date of issuance, and in any event, later than 60 days before the
Letter of Credit – BA Expiration Date or such later date to the extent permitted
under the proviso contained in Section 2.03(a)(ii)(B), unless the Administrative
Agent has approved such expiry date.
(iv)        The L/C Issuer shall not amend any Letter of Credit or any Bankers'
Acceptance if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit or Bankers' Acceptance in its amended form under the terms
hereof.
(v)         The L/C Issuer shall be under no obligation to amend any Letter of
Credit or Bankers' Acceptance if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit or Bankers' Acceptance in its amended
form under the terms hereof, or (B) the beneficiary of such Letter of Credit or
Bankers' Acceptance does not accept the proposed amendment to such Letter of
Credit or Bankers' Acceptance.
43

--------------------------------------------------------------------------------

(vi)        The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit or Bankers' Acceptances issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit and Bankers' Acceptances issued by it or proposed to be issued
by it and Issuer Documents pertaining to such Letters of Credit and Bankers'
Acceptances as fully as if the term "Administrative Agent" as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)                Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company.
 Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing or
presentation thereunder; (F) the full text of any certificate to be presented by
such beneficiary in case of any drawing or presentation thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.  Additionally, the Company shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
44

--------------------------------------------------------------------------------

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices.
 Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender's Applicable Percentage times the amount of such
Letter of Credit.  Immediately upon the creation of each Bankers' Acceptance,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Bankers'
Acceptance in an amount equal to the product of such Lender's Applicable
Percentage times the amount of such Bankers' Acceptance.
(iii)         If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving 30 days' prior notice to the beneficiary thereof (the
"Non-Extension Notice Date").  Unless otherwise directed by the L/C Issuer, the
Company shall not be required to make a specific request to the L/C Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit – BA Expiration Date or such later date
to the extent permitted under the proviso contained in Section 2.03(a)(ii)(B);
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrowers that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
45

--------------------------------------------------------------------------------

(c)                 Drawings and Reimbursements; Funding of Participations.
(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing or, with respect to any Acceptance Credit, presentation of
documents, under such Letter of Credit, or any presentation for payment of a
Bankers' Acceptance, the L/C Issuer shall notify the Company and the
Administrative Agent thereof.  In the case of a Letter of Credit or Bankers'
Acceptance denominated in an Alternative Currency, the Company shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars.  In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit or Bankers'
Acceptance to be reimbursed in Dollars, or the Applicable Time on the date of
any payment by the L/C Issuer under a Letter of Credit or Bankers' Acceptance to
be reimbursed in an Alternative Currency (each such date, an "Honor Date"), the
Company shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing on such Letter of Credit or such
payment on such Bankers' Acceptance, as applicable, and in the applicable
currency.  If the Company fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing or payment (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit or
Bankers' Acceptance denominated in an Alternative Currency) (the "Unreimbursed
Amount"), and the amount of such Lender's Applicable Percentage thereof.  In
such event, the Company shall be deemed to have requested a Committed Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
 Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer, in Dollars, at the Administrative Agent's Office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.
46

--------------------------------------------------------------------------------

(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Company shall be deemed to have incurred from the L/C Issuer an L/C – BA
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C – BA Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the Default Rate.  In such event, each
Lender's payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C – BA Borrowing and shall constitute an L/C – BA
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
(iv)         Until each Lender funds its Committed Loan or L/C – BA Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit or payments made on any Bankers' Acceptance,
interest in respect of such Lender's Applicable Percentage of such amount shall
be solely for the account of the L/C Issuer.
(v)          Each Lender's obligation to make Committed Loans or L/C – BA
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit
and payments made on Bankers' Acceptances, as contemplated by this Section
2.03(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrowers,
any Subsidiary or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender's obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Company of a Committed Loan Notice).  No such making of an L/C – BA Advance
shall relieve or otherwise impair the obligation of the Company to reimburse the
L/C Issuer for the amount of any payment made by the L/C Issuer under any Letter
of Credit or Bankers' Acceptance, together with interest as provided herein.
(vi)         If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender's Committed Loan included in the relevant Committed Borrowing or L/C – BA
Advance in respect of the relevant L/C – BA Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
47

--------------------------------------------------------------------------------

(d)                Repayment of Participations.
(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit or Bankers' Acceptance and has received from any Lender such
Lender's L/C – BA Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
(e)            Obligations Absolute.  The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and each payment
under any Bankers' Acceptance, and to repay each L/C – BA Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)            any lack of validity or enforceability of such Letter of Credit
or Bankers' Acceptance, this Agreement, or any other Loan Document;
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit or Bankers' Acceptance
(or any Person for whom any such beneficiary or any such transferee may be
acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
Bankers' Acceptance or any agreement or instrument relating thereto, or any
unrelated transaction;
(iii)         any draft, demand, certificate or other document or endorsement
presented under or in connection with such Letter of Credit or Bankers'
Acceptance proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit or obtain payment under any
Bankers' Acceptance;
48

--------------------------------------------------------------------------------

(iv)         waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer's protection and not the protection of the Borrowers or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrowers;
(v)          honor of a demand for payment presented electronically even if such
Letter of Credit or Bankers' Acceptance requires that demand be in the form of a
draft;
(vi)        any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit or
Bankers' Acceptance if presentation after such date is authorized by the UCC,
the ISP or the UCP, as applicable;
(vii)       any payment by the L/C Issuer under such Letter of Credit or
Bankers' Acceptance against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit or Bankers' Acceptance
so long as the L/C Issuer has not acted with gross negligence or willful
misconduct; or any payment made by the L/C Issuer under such Letter of Credit or
Bankers' Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Bankers' Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law;
(viii)            any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
(ix)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto, and each Bankers' Acceptance, that is delivered to it and, in
the event of any claim of noncompliance with the Company's instructions or other
irregularity, the Company will promptly notify the L/C Issuer.  The Company
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
49

--------------------------------------------------------------------------------

(f)                  Role of L/C Issuer.  Each Lender and the Company agree
that, in paying any drawing under a Letter of Credit or making any payment under
a Bankers' Acceptance, the L/C Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit,
Bankers' Acceptance, Issuer Document or Acceptance Document.  The Company hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit or Bankers' Acceptance; provided,
however, that this assumption is not intended to, and shall not, preclude the
Company's pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer's
willful misconduct or gross negligence or the L/C Issuer's willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit or to honor any Bankers' Acceptance presented
for payment in strict compliance with its terms and conditions.  In furtherance
and not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and, in
the absence of the L/C Issuer's gross negligence or willful misconduct, the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument endorsing, transferring or assigning or purporting to endorse,
transfer or assign a Letter of Credit or Bankers' Acceptance or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or Bankers' Acceptance or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
("SWIFT") message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.
(g)                Cash Collateral.   Upon the request of the Administrative
Agent or the L/C Issuer, if, as of the date that is sixty (60) days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day), any L/C – BA Obligation remains outstanding with respect to any
Letters of Credit and/or Bankers' Acceptances described in the proviso contained
in Section 2.03(a)(ii)(B), the Company shall immediately Cash Collateralize the
then Outstanding Amount of all L/C – BA Obligations with respect to any Letters
of Credit and/or Bankers' Acceptances described in the proviso contained in
Section 2.03(a)(ii)(B) in an amount equal to 103% of the Outstanding Amount
thereof.
(ii)            In addition, if the Administrative Agent notifies the Company at
any time that the Outstanding Amount of all L/C – BA Obligations at such time
exceeds 105% of the Letter of Credit – BA Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Company shall Cash
Collateralize the L/C – BA Obligations in an amount equal to the amount by which
the Outstanding Amount of all L/C – BA Obligations exceeds the Letter of Credit
– BA Sublimit.
(iii)            Sections 2.05, 2.17, 2.18, 8.02(c) and 8.03 set forth certain
additional requirements to deliver Cash Collateral hereunder.
50

--------------------------------------------------------------------------------

(h)               Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrowers for, and the L/C Issuer's rights and remedies against the
Borrowers shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit, Bankers' Acceptance or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP of UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit or Bankers' Acceptance chooses such law or practice.
(i)                  Letter of Credit – BA Fees.  The Company shall pay to the
Administrative Agent for the account of each Lender in accordance, subject to
Section 2.17, with its Applicable Percentage, in Dollars, a Letter of Credit –
BA fee (the "Letter of Credit – BA Fee") for each Letter of Credit and each
Bankers' Acceptance (without duplication) equal to the Applicable Rate times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit or the maximum stated amount of such Bankers' Acceptance, as the case may
be.  For purposes of computing the daily amount available to be drawn under any
Letter of Credit or the maximum stated amount of any Bankers' Acceptance, the
amount of such Letter of Credit or Bankers' Acceptance, as the case may be,
shall be determined in accordance with Section 1.09.  Letter of Credit – BA Fees
shall be (i) due and payable in Dollars on the last day of each of March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit or Bankers' Acceptance (as the case may be),
on the Letter of Credit – BA Expiration Date and thereafter on demand and (ii)
computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit and the maximum stated amount of each Bankers' Acceptance,
as the case may be, shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit – BA Fees shall accrue at the Default Rate.
(j)                  Fronting Fee and Documentary and Processing Charges Payable
to L/C Issuer.  The Company shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee (x) with respect to each commercial Letter
of Credit and each Bankers' Acceptance (without duplication), at the rate
specified in the Fee Letter, computed on the Dollar Equivalent of the amount
available to be drawn under such commercial Letter of Credit or the maximum
stated amount of such Bankers' Acceptance, as the case may be, and payable upon
the issuance thereof, (y) with respect to any amendment of a commercial Letter
of Credit or Bankers' Acceptance increasing the amount of such commercial Letter
of Credit or Bankers' Acceptance, at the rate specified in the Fee Letter,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment and (z) with respect to each standby
Letter of Credit, at the rate per annum specified in the Fee Letter, computed on
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall be
due and payable in Dollars on the last day of each of March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit –
BA Expiration Date and thereafter on demand.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit or the maximum
stated amount of any Bankers' Acceptance, the amount of such Letter of Credit or
Bankers' Acceptance, as the case may be, shall be determined in accordance with
Section 1.09.  In addition, the Company shall pay directly to the L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit and bankers' acceptances as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
51

--------------------------------------------------------------------------------

(k)                 Conflict with Issuer Documents or Acceptance Documents.  In
the event of any conflict between the terms hereof and the terms of any Issuer
Document or Acceptance Document, the terms hereof shall control.
(l)                  Letters of Credit Issued for Subsidiaries; Designated
Borrowers.
(i)            Notwithstanding that a Letter of Credit or a Bankers' Acceptance
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary, the Company shall be obligated to reimburse the
L/C Issuer hereunder for any and all drawings under such Letter of Credit or
Bankers' Acceptance.  The Company hereby acknowledges that the issuance of
Letters of Credit and Bankers' Acceptances for the account of Subsidiaries
inures to the benefit of the Company, and that the Company's business derives
substantial benefits from the businesses of such Subsidiaries.
(ii)           Notwithstanding anything contained in this Section 2.03 to the
contrary, in the event that a Letter of Credit or Bankers' Acceptance is issued
on account of a Subsidiary that is a Designated Borrower or a Subsidiary of a
Designated Borrower, all of the Obligations under this Section with respect to
such Letter of Credit or Bankers' Acceptance (i.e., reimbursement obligations,
cash collateral obligations, letter of credit-banker's acceptance fees and
fronting fees) shall be direct obligations of such Designated Borrower.
2.04.          Swing Line Loans.
(a)                The Swing Line.  Subject to the terms and conditions set
forth herein, the Swing Line Lender may, in its sole and absolute discretion and
in reliance upon the agreements of the other Lenders set forth in this Section
2.04, make loans in Dollars (each such loan, a "Swing Line Loan") to the Company
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C – BA Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender's Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender's Applicable Percentage of
the Outstanding Amount of all L/C – BA Obligations, plus such Lender's
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender's Commitment, and provided, further, that the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Company may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender's Applicable
Percentage times the amount of such Swing Line Loan.
 
52

--------------------------------------------------------------------------------

(b)                Borrowing Procedures.  Each Swing Line Borrowing shall be
made upon the Company's irrevocable notice to the Swing Line Lender and,
provided that the Swing Line Lender is not the same entity as the Administrative
Agent, the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender may, in its
absolute and sole discretion, not later than 3:00 p.m. on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Company at its office by crediting the account of the Company
on the books of the Swing Line Lender in Same Day Funds.
(c)                Refinancing of Swing Line Loans.
(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender's Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the Company with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent's Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
Company in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
53

--------------------------------------------------------------------------------

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender's payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), then, without limiting the other provisions of
this Agreement, the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)         Each Lender's obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender's obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.
54

--------------------------------------------------------------------------------

(d)                Repayment of Participations.
(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)                Interest for Account of Swing Line Lender.  The Swing Line
Lender shall be responsible for invoicing the Company for interest on the Swing
Line Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender's
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
(f)                 Payments Directly to Swing Line Lender.  The Company shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
2.05.          Prepayments.
(a)                 Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof; and (iv) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender's
Applicable Percentage of such prepayment.  If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.
55

--------------------------------------------------------------------------------

(b)                The Company may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
 Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
(c)                 If the Administrative Agent notifies the Company at any time
that the Total Outstandings at such time exceed the Aggregate Commitments then
in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans and/or Cash Collateralize the L/C – BA Obligations
in an aggregate amount equal to such excess; provided, however, that, subject to
the provisions of Section 2.18, the Borrowers shall not be required to Cash
Collateralize the L/C – BA Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.
(d)                If the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all Loans denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Alternative Currency
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.
(e)               If the Administrative Agent notifies the Company at any time
that the sum of the Outstanding Amount of all Loans made to Foreign Borrowers at
such time and the Outstanding Amount of all L/C – BA Obligations of the Foreign
Borrowers at such time exceeds an amount equal to 105% of the Foreign Borrower
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay such Loans and/or the Borrowers shall Cash
Collateralize such L/C – BA Obligations in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Foreign Borrower Sublimit; provided, however, that, subject
to the provisions of Section 2.18, the Borrowers shall not be required to Cash
Collateralize such L/C – BA Obligations pursuant to this Section 2.05(e) unless
after the prepayment in full of such Loans, such L/C – BA Obligations exceed the
Foreign Borrower Sublimit.
56

--------------------------------------------------------------------------------

2.06.          Termination or Reduction of Commitments; Certain Mandatory
Prepayments.
(a)                Termination and Reductions in Commitments.  The Company may,
upon notice to the Administrative Agent, terminate the Aggregate Commitments, or
from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Alternative Currency Sublimit, the Letter of
Credit – BA Sublimit, the Foreign Borrower Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
(b)                Dispositions.  If the Company or any Subsidiary makes any
Disposition (other than Dispositions permitted by Section 7.05) the Loans shall
be repaid and the Aggregate Commitments shall be permanently reduced in the
amount of the Net Cash Proceeds (determined as of the date of such Disposition,
whether or not such Net Cash Proceeds are then received by the Company or such
Subsidiary) from such Disposition.  Nothing in this Section 2.06(b) shall permit
any Disposition that is not permitted by Section 7.05.
(c)                Extraordinary Receipts.  Upon the receipt by any Loan Party
or any of its Subsidiaries of any Extraordinary Receipts, the Loans shall be
repaid and Aggregate Commitments shall be permanently reduced by an amount equal
to 100% of such Extraordinary Receipts, net of any actual expenses incurred in
collecting such Extraordinary Receipts; provided, that in the case of insurance
proceeds received in connection with a Casualty Event with respect to Property
having an aggregate market value less than $1,500,000 (or such larger amount
approved, in writing, by the Administrative Agent), so long as, at the time of
receipt and use of such insurance proceeds, no Event of Default shall have
occurred and be continuing, the Loan Parties shall be entitled to use such
insurance proceeds (in an amount not in excess of $1,500,000 (or such larger
amount approved, in writing, by the Administrative Agent)) to repair or replace
the Property affected by such Casualty Event, provided, further, that (A) until
so used, such insurance proceeds shall be, if so directed by the Administrative
Agent, deposited into a cash collateral account (and when so deposited such
insurance proceeds shall constitute Collateral for the Obligations then
outstanding) or applied to repay the Loans, (B) such insurance proceeds may be
used solely to repair or replace the Property that was the subject of such
Casualty Event with other Property of the same type unless otherwise agreed, in
writing, by the Administrative Agent, (C) such insurance proceeds must be used
and such Property must be repaired or replaced within 180 days after the date of
receipt thereof unless otherwise agreed, in writing, by the Administrative
Agent, and (D) upon the occurrence and during the continuance of an Event of
Default or after such 180 day period or any extension thereof approved, in
writing, by the Administrative Agent shall have expired, such insurance
proceeds, if not so used, shall be applied to the prepayment of Loans and cover
for L/C – BA Obligations as provided in this subsection 2.06(c).
57

--------------------------------------------------------------------------------

(d)                Additional Indebtedness.  If the Company or any Subsidiary
incurs Indebtedness, other than Indebtedness permitted to be incurred pursuant
to Section 7.03, the Loans shall be repaid and the Aggregate Commitments shall
be permanently reduced by the amount of the Net Cash Proceeds from the
incurrence of such Indebtedness.  Nothing in this Section 2.06(d) shall permit
the incurrence of any Indebtedness that is not permitted by Section 7.03.
(e)                Issuance of Additional Equity Interests.  Upon the issuance
by the Company or any Subsidiary of any additional Equity Interests, if the
Total Leverage Ratio as of the fiscal quarter most recently then ended,
calculated on a pro forma basis after giving effect to such equity issuance is
greater than or equal to 3.25 to 1, the Loans shall be repaid and the Aggregate
Commitments shall be permanently reduced by an amount equal to 50% of the Net
Cash Proceeds from such issuance.
2.07.          Repayment of Loans.
(a)                 Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Committed Loans made to such Borrower
outstanding on such date.
(b)                The Company shall repay each Swing Line Loan on the earlier
to occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.
2.08.          Interest.
(a)                Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)           (i)            If any amount of principal of any Loan is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
(ii)           If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
58

--------------------------------------------------------------------------------

(iii)         Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
(c)                Interest on each Loan shall be due and payable by the
Borrowers in arrears on each Interest Payment Date applicable thereto and at
such other times as may be specified herein.  Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
2.09.          Fees.  In addition to certain fees described in subsections (i)
and (j) of Section 2.03:
(a)                Commitment Fee.  The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee in Dollars equal to the Applicable Rate
times the actual daily amount by which the Aggregate Commitments exceed the sum
of (i) the Outstanding Amount of Committed Loans (other than Swing Line Loans)
and (ii) the Outstanding Amount of L/C – BA Obligations.  The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last day of each March, June,
September and December, or if the last day of such month is not a Business Day,
on the next Business Day thereafter, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
 The commitment fee shall be calculated quarterly in arrears, and if there is
any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
(b)                Other Fees.   The Company shall pay to Merrill Lynch, Pierce,
Fenner & Smith Incorporated and the Administrative Agent for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)          The Company shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
2.10.          Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
(a)                 All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurocurrency Rate) shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Committed Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
59

--------------------------------------------------------------------------------

(b)                If, as a result of any restatement of or other adjustment to
the financial statements of the Company or for any other reason, the Company or
the Lenders determine that (i) the Total Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.  The
Borrowers' obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder so
long as the Administrative Agent's demand for payment under this paragraph is
made on or before the date that is ninety (90) days after such termination and
repayment.
2.11.          Evidence of Debt.
(a)                The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender's Loans to such Borrower in
addition to such accounts or records.  Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
60

--------------------------------------------------------------------------------

(b)            In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit, Bankers' Acceptances and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
2.12.          Payments Generally; Administrative Agent's Clawback.
(a)                 General.  All payments to be made by the Borrowers shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent's Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent's Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
 If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender's
Lending Office.  All payments received by the Administrative Agent (i) after
2:00 p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
61

--------------------------------------------------------------------------------

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurocurrency Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender's share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans.  If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender's
Committed Loan included in such Committed Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(ii)           Payments by Borrowers; Presumptions by Administrative Agent.
 Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)                 Failure to Satisfy Conditions Precedent.  If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
62

--------------------------------------------------------------------------------

(d)                Obligations of Lenders Several.  The obligations of the
Lenders hereunder to make Committed Loans, to fund participations in Letters of
Credit, Bankers' Acceptances and Swing Line Loans and to make payments pursuant
to Section 10.04(c) are several and not joint.  The failure of any Lender to
make any Committed Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(e)                 Funding Source.  Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
2.13.          Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C – BA Obligations or in Swing Line Loans held by
it resulting in such Lender's receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C – BA Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:
(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.18, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C – BA Obligations or Swing
Line Loans to any assignee or participant, other than an assignment to the
Company or any Affiliate thereof (as to which the provisions of this Section
shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14.          Increase in Commitments.
(a)                 Request for Increase.  Provided there exists no Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Company may, from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$75,000,000; provided that any such request for an increase shall be in a
minimum amount of $25,000,000.  At the time of sending such notice, the Company
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).
 
63

--------------------------------------------------------------------------------

(b)                 Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
(c)                Notification by Administrative Agent; Additional Lenders.
 The Administrative Agent shall notify the Company and each Lender of the
Lenders' responses to each request made hereunder.  To achieve the full amount
of a requested increase and subject to the approval of the Administrative Agent,
the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel;
provided that the opportunity to increase its Commitment is first offered to
each existing Lender in accordance with this Section 2.14.
(d)                Effective Date and Allocations.  If the Aggregate Commitments
are increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the "Increase Effective Date") and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)                 Conditions to Effectiveness of Increase.  As a condition
precedent to such increase, the Borrowers shall (i) deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) certifying
that, before and after giving effect to such increase, (x) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (y) no Default exists and (ii) pay to each Person entitled
thereto (including, without limitation, any Arranger, any Lender and/or Eligible
Assignee participating in any such increase in the Aggregate Commitments) all
fees payable in connection with such increase in the Aggregate Commitments as
agreed to by such Person and the Borrowers.  The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
64

--------------------------------------------------------------------------------

(f)                Increases Subject to Same Terms.  Except with respect to any
fees that may be paid pursuant to Section 2.14(e)(ii), any incremental increase
in the Aggregate Commitments pursuant to this Section 2.14 shall be made on, and
shall be subject to, the terms and conditions (including, without limitation,
payment and interest terms) applicable to the existing Commitments of the
existing Lenders.
(g)                Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.
2.15.          Collateral Security.
(a)                Subject to Section 6.12, the Obligations shall be secured by
a perfected first priority security interest (subject only to Liens permitted by
Section 7.01 entitled to priority under applicable law) in (i) all of the assets
of the Domestic Loan Parties (other than Equity Interests in Subsidiaries which
are addressed in clause (ii) below), whether now owned or hereafter acquired,
including, without limitation all real, leasehold and personal property of each
Loan Party, (ii) all Equity Interests of all Domestic Subsidiaries of each
Domestic Loan Party and all Equity Interests of each first-tier Foreign
Subsidiary of each Domestic Loan Party; provided that, with respect to
first-tier Foreign Subsidiaries of Domestic Loan Parties, such equity pledge
shall be limited to 65% of the capital stock of such Foreign Subsidiary to the
extent the pledge secures Domestic Loan Party Obligations (for the avoidance of
doubt, to the extent the equity pledge of a first-tier Foreign Subsidiary of a
Domestic Loan Party secures Foreign Loan Party Obligations, such limitation
shall not apply), (iii) all present and future intercompany debt owing to each
Domestic Loan Party and (iv) all proceeds and products of the property and
assets described in (i), (ii) and (iii) above.
(b)                Subject to Section 6.12, the Foreign Loan Party Obligations
shall be secured by a perfected first priority security interest (subject only
to Liens permitted by Section 7.01 entitled to priority under applicable law) in
(i) all of the assets of the Loan Parties, whether now owned or hereafter
acquired, including, without limitation all real, leasehold and personal
property of each Loan Party, (ii) all Equity Interests of all Subsidiaries of
each Loan Party, (iii) all present and future intercompany debt owing to each
Loan Party and (iv) all proceeds and products of the property and assets
described in (i), (ii) and (iii) above.
2.16.          Designated Borrowers.
(a)                [Intentionally Omitted].
65

--------------------------------------------------------------------------------

(b)               The Company may at any time, upon (a) not less than 60
Business Days' notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion) and (b) receipt of the Administrative Agent's and each Lenders'
prior written consent, designate Columbus Asia, Columbus Europe, Columbus LATAM
or any Subsidiary of the Company (an "Applicant Borrower") as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit F (a
"Designated Borrower Request and Assumption Agreement").  The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent shall
have received such supporting resolutions, incumbency certificates, Security
Documents, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent in its sole discretion, and Notes signed by
such new Borrowers to the extent any Lenders so require.  If the Administrative
Agent and the Lenders agree that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, Security Documents, opinions of counsel
and other documents or information, the Administrative Agent shall send a notice
in substantially the form of Exhibit G (a "Designated Borrower Notice") to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Committed Loan Notice or Letter of
Credit Application may be submitted by or on behalf of such Designated Borrower
until the date five Business Days after such effective date.
(c)                The Obligations of the Company and each Designated Borrower
that is a Domestic Subsidiary shall be joint and several in nature.  The
Obligations of all Designated Borrowers that are Foreign Subsidiaries shall be
several in nature.
(d)                Each Subsidiary of the Company that is or becomes a
"Designated Borrower" pursuant to this Section 2.16 hereby irrevocably appoints
the Company as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (i) the giving and receipt of notices, (ii)
the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.
(e)                The Company may from time to time, upon not less than 15
Business Days' notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower's status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower's
status.
66

--------------------------------------------------------------------------------

2.17.          Defaulting Lenders.
(a)                 Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(i)            Waivers and Amendments.  Such Defaulting Lender's right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of "Required
Lenders" and Section 10.01.
(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer's Fronting Exposure with respect to
such Defaulting Lender according with Section 2.18; fourth, as the Company may
request (so long as no Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender's future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer's future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Bankers' Acceptances issued under this Agreement, in accordance with Section
2.18; sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer
or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C – BA
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
or Bankers' Acceptances were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C – BA Obligations owed to, all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
L/C – BA Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C – BA Obligations and Swing
Line Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.17(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
67

--------------------------------------------------------------------------------

(iii)          Certain Fees.
(A)       No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)        Each Defaulting Lender shall be entitled to receive Letter of Credit
– BA Fees for any period during which that Lender is a Defaulting Lender only to
the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit or Bankers' Acceptances for which it has provided Cash
Collateral pursuant to Section 2.18.
(C)       With respect to any Letter of Credit – BA Fee not required to be paid
to any Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x)
pay to each Non-Defaulting Lender that portion of any such Letter of Credit – BA
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender's participation in L/C – BA Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
the amount of any such Letter of Credit – BA Fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer's Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such Letter of Credit – BA Fee.
(iv)         Reallocation of Applicable Percentages to Reduce Fronting Exposure.
 During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender's participation in L/C – BA Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender's Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Outstanding Amount of the Committed Loans of any
Non-Defaulting Lender, plus such Non-Defaulting Lender's Applicable Percentage
of the Outstanding Amount of all L/C – BA Obligations, plus such Non-Defaulting
Lender's Applicable Percentage of the Outstanding Amount of all Swing Line
Loans, to exceed such Non-Defaulting Lender's Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender's increased exposure following such reallocation.
68

--------------------------------------------------------------------------------

(v)          Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders' Fronting Exposure and (y)
second, Cash Collateralize the L/C Issuers' Fronting Exposure in accordance with
the procedures set forth in Section 2.18.
(b)                Defaulting Lender Cure.  If the Company, the Administrative
Agent, the Swing Line Lender and the L/C Issuer, agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit,
Bankers' Acceptances and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.
2.18.          Cash Collateral.
(a)                Certain Credit Support Events.  If (i) the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit or made
any payment under any Bankers' Acceptance and such drawing has resulted in an
L/C – BA Borrowing, (ii) as of the Letter of Credit – BA Expiration Date, any
L/C – BA Obligation for any reason remains outstanding, (iii) the Borrowers
shall be required to provide Cash Collateral pursuant to Sections 8.02(c) or
8.03, or (iv) there shall exist a Defaulting Lender, the Company shall
immediately following any request by the Administrative Agent or the L/C Issuer,
provide Cash Collateral not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)               Grant of Security Interest.  Each Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
Obligations.  The grant of a security interest pursuant to this Section 2.18(b)
by each Foreign Borrower shall serve as a security interest for only the Foreign
Loan Party Obligations.  If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrowers shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
69

--------------------------------------------------------------------------------

(c)                Application.  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this Section
2.18 or Sections 2.03, 2.05, 2.17,  8.02, or 8.03 in respect of Letters of
Credit or Bankers' Acceptances shall be held and applied to the satisfaction of
the specific L/C – BA Obligations, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(d)                Release.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or to secure other obligations
shall be released promptly following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Revolving Credit
Lender (or, as appropriate, its assignee following compliance with Section
10.06(b)(vii))) or (ii) the determination by the Administrative Agent and the
L/C Issuer that there exists excess Cash Collateral; provided, however, (x) that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of a Default (and following application as provided in
this Section 2.18, may be otherwise applied in accordance with Section 8.03),
(y) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (z) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01.          Taxes.  (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.  (i) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Laws.  If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
70

--------------------------------------------------------------------------------

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
the sum payable by the applicable Loan Party shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)         If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)                Payment of Other Taxes by the Borrowers.  Without limiting
the provisions of subsection (a) above, each Borrower shall or shall cause the
applicable Loan Party to timely pay to the relevant Governmental Authority in
accordance with applicable Laws, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)                Tax Indemnifications.  (i) Each Borrower shall, and does
hereby, indemnify each Recipient, and shall make payment in respect thereof
within ten days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of  such
payment or liability delivered to a Borrower by a Lender or the L/C Issuer (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.  Each Borrower shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
71

--------------------------------------------------------------------------------

(ii)            Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten days after
demand therefor, (x) the Administrative Agent against Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender's failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)                Evidence of Payments.  Upon request by the Company or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.
(e)                Status of Lenders; Tax Documentation.   Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and to the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent, as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonable requested by the Company or
the Administrative Agent, shall deliver such other documentation or information
prescribed by applicable laws reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)           Without limiting the generality of the foregoing, in the event
that the a Borrower is a U.S. Person:
72

--------------------------------------------------------------------------------

(A)             any Lender that is a U.S. Person shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)             any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the "interest" article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty,
(II)            executed originals of IRS Form W-8ECI;
(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, a "10 percent shareholder" of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y)
executed originals of IRS Form W-8BEN; or
(IV)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
73

--------------------------------------------------------------------------------

(C)             any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(f)                Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party, or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower or such other Loan Party, as the case may be,
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to any Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require the Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.
74

--------------------------------------------------------------------------------

(g)                Survival.  Each party's obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of right by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
3.02.          Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or in an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Eurocurrency Rate Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
75

--------------------------------------------------------------------------------

3.03.            Inability to Determine Rates.  If the Required Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated  in Dollars or an Alternative Currency)  or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Company and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.
3.04.            Increased Costs; Reserves on Eurocurrency Rate Loans.  (a)
Increased Costs Generally.  If any Change in Law shall:
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, bankers' acceptances, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii)          result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or
(iv)         impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or Bankers'
Acceptance or participation therein;
76

--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
or Bankers' Acceptance (or of maintaining its obligation to participate in or to
issue any Letter of Credit or Bankers' Acceptance), or to reduce the amount of
any sum received or receivable by such Lender or the L/C Issuer hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the L/C Issuer, the Borrowers will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
(b)                Capital Requirements.  If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender's or the L/C Issuer's holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender's or the L/C Issuer's
capital or on the capital of such Lender's or the L/C Issuer's holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Bankers'
Acceptances or Swing Line Loans held by, such Lender, or the Letters of Credit
or Bankers' Acceptances issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender's or the L/C Issuer's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the L/C Issuer's policies and the policies of
such Lender's or the L/C Issuer's holding company with respect to capital
adequacy or liquidity), then from time to time the Borrowers will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender's or the L/C
Issuer's holding company for any such reduction suffered.
(c)                 Certificates for Reimbursement.  A certificate of a Lender
or the L/C Issuer setting forth the amount or amounts necessary to compensate
such Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.
(d)                Delay in Requests.  Failure or delay on the part of any
Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section 3.04 shall not constitute a waiver of such Lender's
or the L/C Issuer's right to demand such compensation, provided that the
Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender's or the L/C Issuer's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
77

--------------------------------------------------------------------------------

(e)               Additional Reserve Requirements.  The Borrowers shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as "Eurocurrency liabilities"), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive) and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least ten days' prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender.  If
a Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable ten days from
receipt of such notice.
3.05.          Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)                 any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
(b)                 any failure by the Borrowers (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
any Borrower;
(c)                 any failure by any Borrower to make payment of any Loan or
drawing under any Letter of Credit or Bankers' Acceptance (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or
(d)                any assignment of a Eurocurrency Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
the Company pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
78

--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
3.06.          Mitigation Obligations; Replacement of Lenders.  (a) Designation
of a Different Lending Office.  If any Lender requests compensation under
Section 3.04, or requires the Borrowers to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
(b)                Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.
3.07.          Survival.  All of the Borrowers' obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation or removal of the Administrative
Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01.          Conditions of Initial Credit Extension.  The effectiveness of
this Agreement is subject to satisfaction of the following conditions precedent
on or prior to the Closing Date:
(a)                The Administrative Agent's receipt of the following, each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
(i)            executed counterparts of this Agreement and each other Loan
Document, sufficient in number for distribution to the Administrative Agent,
each Lender and the Company;
79

--------------------------------------------------------------------------------

(ii)           Notes executed by the Borrowers in favor of each Lender
requesting a Note;
(iii)         [Intentionally Omitted];
(iv)        [Intentionally Omitted];
(v)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(vi)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(vii)       a favorable opinion of DLA Piper LLP (US), counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request
(viii)      a favorable opinion of Oklahoma local counsel to Crane Equipment &
Service, Inc., reasonably acceptable to the Administrative Agent, addressed to
the Administrative Agent and each Lender;
(ix)          [Intentionally Omitted];
(x)            a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(xi)          a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since March 31,
2012 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect, and (C) as to the absence of any
action, suit, investigation or proceeding pending or, to the knowledge of any
Loan Party, threatened in any court or before any arbitrator or governmental
authority that could reasonably be expected to have a Material Adverse Effect;
 
80

--------------------------------------------------------------------------------

(xii)        a solvency certificate signed by the chief financial officer of the
Loan Parties;
(xiii)       [intentionally omitted];
(xiv)      evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(xv)        evidence that the Security Documents shall be effective to create in
favor of the Administrative Agent a legal, valid and enforceable first (except
for Liens permitted pursuant to Section 7.01 and entitled to priority under
applicable Law) security interest in and Lien upon the Collateral, along with,
in form and substance satisfactory to the Lenders, evidence that all filings,
recordings, deliveries of instruments and other actions necessary or desirable
in the opinion of the Administrative Agent to protect and preserve such security
interests shall have been duly effected;
(xvi)      a completed and fully executed perfection certificate (or a bringdown
of the perfection certificate provided with respect to the Fourth Amended and
Restated Credit Agreement) with respect to each Loan Party and the results of
UCC searches (and the equivalent thereof in all applicable foreign
jurisdictions) and other evidence satisfactory to the Administrative Agent that
there are no Liens upon the Collateral, other than Liens permitted pursuant to
Section 7.01 and otherwise in form and substance satisfactory to the Lenders;
(xvii)     executed counterparts of (A) the Amendment and Reaffirmation, and (B)
a Third Amendment to Pledge Agreement;
(xviii)   assignments to the Administrative Agent for the benefit of the
Lenders, of all notes and instruments evidencing intercompany Indebtedness among
the Company and its Subsidiaries; and
(xix)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.
(b)                Any fees required to be paid on or before the Closing Date
shall have been paid.
(c)                Unless waived by the Administrative Agent, the Company shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
81

--------------------------------------------------------------------------------

4.02.          Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(a)                The representations and warranties of the Borrowers and each
other Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension (other than to the extent any representation
and warranty is already qualified by materiality, in which case, such
representation and warranty shall be true and correct as of such date), except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date (other than to the extent any representation
and warranty is already qualified by materiality, in which case, such
representation and warranty shall be true and correct as of such earlier date)
and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
(b)                No Default or Event of Default shall exist, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof.
(c)                The Administrative Agent and, if applicable, the L/C Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)                If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.16 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.
(e)                 In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit or
Bankers' Acceptance to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
82

--------------------------------------------------------------------------------

ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01.            Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
5.02.            Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except in the case of clause (b)(i) for such violations
which could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
5.03.            Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect, and (b) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect.
5.04.            Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally.
83

--------------------------------------------------------------------------------

5.05.          Financial Statements; No Material Adverse Effect; No Internal
Control Event.
(a)               The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness, to the extent required to be shown in accordance with GAAP.
(b)              The unaudited consolidated and consolidating balance sheets of
the Company and its Subsidiaries dated June 30, 2012 and the related
consolidated statements of income or operations, shareholders' equity and cash
flows and consolidating statements of income or operations for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
 Schedule 5.05 sets forth all material indebtedness and other liabilities,
direct or contingent, of the Company and its consolidated Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness.
(c)               Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.
(d)              To the best knowledge of the Company, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, in any financial information delivered or to be delivered
to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Company and its Subsidiaries on a
consolidated basis.
(e)               The consolidated and consolidating forecasted balance sheet
and statements of income and consolidated cash flows of the Company and its
Subsidiaries delivered pursuant to Section 6.01(c) and Section 6.01(c) of the
Fourth Amended and Restated Credit Agreement were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of delivery of such forecasts.
5.06.          Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
84

--------------------------------------------------------------------------------

5.07.          No Default.  Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.08.          Ownership of Property; Liens.  Each of the Company and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Company and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.
5.09.          Environmental Compliance.  The Company and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
5.10.          Insurance.  The properties of the Company and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts (after giving effect to any insurance
coverage from CM Insurance Company, Inc. compatible with the following
standards) with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates.
5.11.          Taxes.  The Company and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
5.12.          ERISA Compliance.
(a)                 Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of the
Borrowers, nothing has occurred that would prevent or cause the loss of, such
tax-qualified status.
85

--------------------------------------------------------------------------------

(b)               There are no pending or, to the best knowledge of the
Borrowers, threatened claims, actions or  lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(c)                 Except as could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, (i) no
ERISA Event has occurred, and neither the Borrowers nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan; (ii)
each Borrower and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Borrowers nor any ERISA Affiliate knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) except as set forth on Schedule 5.12(c)
hereto, neither the Borrowers nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrowers nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)                Neither the Borrowers or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 5.12(d) hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
(e)                With respect to each scheme or arrangement mandated by a
government other than the United States (a "Foreign Government Scheme or
Arrangement") and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States Law (a "Foreign Plan"):
(i)            any employer and employee contributions required by Law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices;
86

--------------------------------------------------------------------------------

(ii)            the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and
(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.
5.13.          Subsidiaries; Equity Interests.  As of the Closing Date, the
Company has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens.  As of the Closing Date, the Company has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13.  All of the outstanding Equity Interests
in the Company have been validly issued and are fully paid and nonassessable.
5.14.           Margin Regulations; Investment Company Act.
(a)                 No Borrower is engaged or will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.  Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit or Banker's Acceptance, not more than 25% of the value of the assets
(either of any Borrower only or of any Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between a
Loan Party and any Lender or any Affiliate of any Lender relating to
Indebtedness and within in the scope of Section 8.01(e) will be margin stock.
(b)                 None of the Company, any Person Controlling the Company, or
any Subsidiary is required to be registered as an "investment company" under the
Investment Company Act of 1940.
5.15.          Disclosure.  As of the Closing Date, the Company has disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
 No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
87

--------------------------------------------------------------------------------

5.16.          Compliance with Laws.  Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
5.17.          Taxpayer Identification Number; Other Identifying Information.
 The true and correct U.S. taxpayer identification number of the Company and
each Designated Borrower that is a Domestic Subsidiary and a party hereto on the
Closing Date is set forth on Schedule 10.02.  The true and correct unique
identification number (if any) of each Designated Borrower that is a Foreign
Subsidiary and a party hereto on the Closing Date that has been issued by its
jurisdiction of organization and the name of such jurisdiction are set forth on
Schedule 5.17.
5.18.          Intellectual Property; Licenses, Etc.  Except as could not
reasonably be expected to result in a Material Adverse Effect, the Company and
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, "IP Rights") that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the best knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person, except for any such infringement which, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Set forth on Schedule 5.18 hereto is a complete list of all patents,
trademarks and copyrights of the Company and its Subsidiaries as of the Closing
Date.  No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Company, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
5.19.           Perfection of Security Interest.  Subject to the Post Closing
Letter, all filings, assignments, pledges and deposits of documents or
instruments have been made and all other actions have been taken that are
required under the Security Documents, to establish and perfect the
Administrative Agent's first priority security interest in the Collateral.  The
Collateral and the Administrative Agent's rights with respect to the Collateral
are not subject to any setoff, claims, withholdings or other defenses.
5.20.          Properties.
(a)             Each of the Company and its Subsidiaries has good and marketable
title to, or valid, subsisting and enforceable leasehold interests in, all of
its Properties material to its business.  All machinery and equipment of each of
the Company and its Subsidiaries is in good operating condition and repair, and
all necessary replacements of and repairs thereto have be made so as to preserve
and maintain the value and operating efficiency of such machinery and equipment.
88

--------------------------------------------------------------------------------

(b)                 As of the Closing Date, Schedule 5.20 annexed hereto
contains a true, accurate and complete list of all fee and leasehold real
property assets of the Company and its Subsidiaries.
5.21.           Solvency.  Upon and immediately after consummation of the
transactions contemplated hereby, the Loan Parties, taken as a whole, are
Solvent.
5.22.           Bank Accounts.  Schedule 5.22 lists all banks and other
financial institutions at which the Company and each of its Domestic
Subsidiaries maintains deposits and/or other accounts as of the Closing Date,
and such Schedule correctly identifies the name and address of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number.
5.23.           Obligations as Senior Debt.  The Obligations constitute
Designated Senior Indebtedness (as defined in the Senior Subordinated Note
Indenture). As such, all of the Obligations (and the Administrative Agent and
Lenders) are entitled to the benefits of each of the subordination and other
provisions contained in the Senior Subordinated Note Indenture which are
available in respect of Designated Senior Indebtedness (and to the holders
thereof), and each of such subordination and other provisions is in full force
and effect and is enforceable in accordance with its terms.
5.24.           Use of Proceeds.  The Company and its Subsidiaries will use the
proceeds of the Loans for the purposes specified in Section 6.11 and not for any
other purpose.
5.25.           Representations as to Foreign Loan Parties.  Each of the Company
and each Foreign Loan Party represents and warrants to the Administrative Agent
and the Lenders that:
(a)                 Such Foreign Loan Party is subject to civil and commercial
Laws with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Loan Party,
the "Applicable Foreign Loan Party Documents"), and the execution, delivery and
performance by such Foreign Loan Party of the Applicable Foreign Loan Party
Documents constitute and will constitute private and commercial acts and not
public or governmental acts.  Neither such Foreign Loan Party nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized and existing in
respect of its obligations under the Applicable Foreign Loan Party Documents.
(b)                The Applicable Foreign Loan Party Documents are in proper
legal form under the Laws of the jurisdiction in which such Foreign Loan Party
is organized and existing for the enforcement thereof against such Foreign Loan
Party under the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents that the Applicable Foreign Loan Party Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Loan Party is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Loan Party Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Loan Party Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.
89

--------------------------------------------------------------------------------

(c)                There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Loan
Party is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Loan Party Documents or (ii) on any payment
to be made by such Foreign Loan Party pursuant to the Applicable Foreign Loan
Party Documents, except as has been disclosed to the Administrative Agent.
(d)                The execution, delivery and performance of the Applicable
Foreign Loan Party Documents executed by such Foreign Loan Party are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Loan Party is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).
5.26.           OFAC.   No Loan Party, any Affiliate of any Loan Party, nor, to
the knowledge of any Loan Party, any other Related Party of any Loan Party, (a)
is currently the subject of any Sanctions, (b) is located, organized or residing
in any Designated Jurisdiction, or (c) is or has been (within the previous five
years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction.  No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, by any Loan Party, any Affiliate of any Loan Party, or, to the
knowledge of any Loan Party, any other Related Party of any Loan Party, to lend,
contribute, provide or has otherwise made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Loan Party, any Affiliate of any Loan Party, any Lender, the
Arrangers, the Administrative Agent, the L/C Issuer or the Swing Line Lender, of
Sanctions.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Bankers' Acceptance shall remain outstanding, the Company shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:
6.01.          Financial Statements.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
90

--------------------------------------------------------------------------------

(a)                  as soon as available, but in any event within 90 days after
the end of each fiscal year of the Company and its Subsidiaries, a consolidated
and consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, and the related consolidated   statements of income or
operations, shareholders' equity and cash flows and consolidating statements of
income or operations for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by (i) a report and opinion of Ernst & Young LLP or
another Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any "going concern" or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) an opinion of such Registered Public Accounting Firm
independently assessing the Company's internal controls over financial reporting
in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No.
2, and Section 404 of Sarbanes-Oxley, and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company to the effect that such statements are fairly stated
in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries;
(b)                as soon as available, but in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company and its Subsidiaries, a consolidated and consolidating balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows and consolidating statements of income or operations for such
fiscal quarter and for the portion of the Company's fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Company as fairly presenting in all material respects the financial condition,
results of operations, shareholders' equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
(c)                  as soon as available, but in any event no later than 30
days after the start of each fiscal year of the Company, budgets prepared by
management of the Company, in form satisfactory to the Administrative Agent, of
consolidated and consolidating balance sheets and statements of income or
operations and consolidated cash flows of the Company and its Subsidiaries on a
quarterly basis for such fiscal year.
As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02.           Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
91

--------------------------------------------------------------------------------

(a)                concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Company;
(b)                 promptly after any request by the Administrative Agent or
any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Company by independent accountants in connection
with the accounts or books of the Company or any Subsidiary, or any audit of any
of them;
(c)                 promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)                promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities having an
aggregate principal amount in excess of the Threshold Amount of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
(e)                 promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof if, and only to
the extent that, such Loan Party or Subsidiary may provide such information in
accordance with applicable Law; and
(f)                  promptly, such additional information regarding the
business, financial or corporate affairs of the Company or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company's website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company's behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Except for Compliance Certificates required by Section
6.02(a), the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
92

--------------------------------------------------------------------------------

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on SYNDTRAK or another
similar electronic system (the "Platform") and (b) certain of the Lenders (each,
a "Public Lender") may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons' securities.  Each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked "PUBLIC" which, at a minimum, shall mean that the word
"PUBLIC" shall appear prominently on the first page thereof; (x) by marking
Borrower Materials "PUBLIC," the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated
"Public Side Information;" and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked "PUBLIC"
as being suitable only for posting on a portion of the Platform not designated
"Public Side Information."  For the avoidance of doubt, it is acknowledged and
agreed that, as of the Closing Date, none of the Lenders is a Public Lender.
6.03.           Notices.  Promptly after a Responsible Officer of any Borrower,
or any other officer or employee of any Borrower responsible for administering
any of the Loan Documents or monitoring compliance with any of the provisions
thereof, in either case obtains knowledge thereof, notify the Administrative
Agent and each Lender of:
(a)                 the occurrence of any Default;
(b)               any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect, including (i) breach or non-performance
of, or any default under, a Contractual Obligation of the Company or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws;
93

--------------------------------------------------------------------------------

(c)                 the occurrence of any ERISA Event;
(d)                any material change in accounting policies or financial
reporting practices by the Company or any Subsidiary, including any
determination by the Company referred to in Section 2.10(b); and
(e)                 the determination by the Registered Public Accounting Firm
providing the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such opinion) or the Company's determination at any time of the
occurrence or existence of any Internal Control Event.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04.          Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary; (b)
all lawful claims which, if unpaid, would by law become a Lien upon its property
(other than a Lien permitted under Section 7.01); and (c) all Indebtedness, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness.
6.05.           Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
6.06.          Maintenance of Properties.  Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, (a)
maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities.
6.07.           Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any insurance coverage
from CM Insurance Company, Inc. compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days' prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.
94

--------------------------------------------------------------------------------

6.08.           Compliance with Laws, Organizational Documents and Contractual
Obligations.  Comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 Comply with all Organization Documents and, except where the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect,
all material Contractual Obligations.
6.09.          Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP (or, in
the case of Foreign Subsidiaries, generally accepted accounting principles in
effect from time to time in their respective jurisdictions of organization)
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.
6.10.           Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties (provided that with respect to any leased property, such
inspection shall not violate the terms of the applicable lease), to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that (i) unless an Event of Default is continuing, no such authorized
representatives shall so visit, inspect or examine more than once in any
calendar year, (ii) representatives of any Lender may do any of the forgoing, at
its own expense, at reasonable times during normal business hours upon
reasonable advance notice to the applicable Borrower and (iii) when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.
6.11.           Use of Proceeds.  Use the proceeds of the Credit Extensions for
(a) general corporate purposes, including working capital, capital expenditures
and other lawful corporate purposes and (b) to finance acquisitions permitted
pursuant to Section 7.02.
95

--------------------------------------------------------------------------------

6.12.           Additional Guarantors and Pledgors.
(a)                 Notify the Administrative Agent at the time that any Person
becomes a Subsidiary and promptly thereafter (and in any event within 30 days),
(i) provided that such Subsidiary is either a Significant Subsidiary or a
Foreign Subsidiary of a Foreign Loan Party, cause such Person to (x) guaranty
all Obligations (or, if such Person is a Foreign Subsidiary and (A) executing a
Guaranty would result in a materially adverse tax consequence to the Loan
Parties, all Foreign Loan Party Obligations or (B) if the Company determines in
good faith that a guaranty of all Obligations or all Foreign Obligations by any
such Foreign Subsidiary would not be advisable due to local solvency or similar
restrictions, all Obligations of its parent that is a Foreign Borrower), by
executing and delivering to the Administrative Agent a Guaranty or such other
document as the Administrative Agent shall deem reasonably appropriate for such
purpose and (y) secure all of its Obligations as described in Section 2.15 by
providing the Administrative Agent with a first priority perfected security
interest (subject only to Liens permitted by Section 7.01 entitled to priority
under applicable law) on its assets and by executing a security agreement and
such other documents as the Administrative Agent shall deem reasonably
appropriate for such purpose, (ii) if such Subsidiary is a Domestic Subsidiary,
a Foreign Subsidiary of a Foreign Loan Party or a first-tier Foreign Subsidiary
of a Domestic Loan Party, the parent entity of such Person shall pledge the
equity of such Subsidiary as security for the Obligations; provided that, such
equity pledge of a Foreign Subsidiary of a Foreign Loan Party shall secure only
Foreign Loan Party Obligations; provided further that, such equity pledge of a
first-tier Foreign Subsidiary of a Domestic Loan Party shall be limited to 65%
of the capital stock of such first-tier Foreign Subsidiary to the extent the
pledge secures Domestic Loan Party Obligations (for the avoidance of doubt, to
the extent the equity pledge of the Foreign Subsidiary secures Foreign Loan
Party Obligations or Obligations of any particular Foreign Loan Party, such
limitation shall not apply), and (iii) deliver to the Administrative Agent
documents of the types referred to in clauses (v) and (vi) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (i) and (ii)), all in form, content and
scope reasonably satisfactory to the Administrative Agent.
(b)                Prior to any Domestic Subsidiary becoming a Designated
Borrower (i) cause such Person to (x) guaranty all Obligations by executing and
delivering to the Administrative Agent a Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose and (y) secure all
of its Obligations as described in Section 2.15 by providing the Administrative
Agent with a first priority perfected security interest (subject only to Liens
permitted by Section 7.01 entitled to priority under applicable law) on its
assets and executing a security agreement and such other documents as the
Administrative Agent shall deem appropriate for such purpose, (ii) the parent
entity of such Person shall pledge the equity of such Subsidiary as security for
the Obligations (except to the extent the parent entity is not a U.S. Person, in
which case the pledge of the equity of such Subsidiary shall serve as security
of only Foreign Loan Party Obligations), and (iii) deliver to the Administrative
Agent documents of the types referred to in clauses (v) and (vi) of Section
4.01(a) and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clauses (i) and (ii)), all in form, content and
scope reasonably satisfactory to the Administrative Agent.
96

--------------------------------------------------------------------------------

(c)                Prior to any Foreign Subsidiary becoming a Designated
Borrower, (i) cause such Person and such Person's Subsidiaries to (x) guaranty
all Obligations (or, if such Person is a Foreign Subsidiary and (A) executing a
Guaranty would result in a materially adverse tax consequence to the Loan
Parties, all Foreign Loan Party Obligations or (B) if the Company determines in
good faith that a guaranty of all Obligations or all Foreign Obligations by any
such Person would not be advisable due to local solvency or similar
restrictions, all Obligations of its parent that is a Foreign Borrower) by
executing and delivering to the Administrative Agent a Guaranty or such other
document as the Administrative Agent shall deem reasonably appropriate for such
purpose and (y) secure all of their Obligations as described in Section 2.15 by
providing the Administrative Agent with a first priority perfected security
interest (subject only to Liens permitted by Section 7.01 entitled to priority
under applicable law) on its assets and by executing a security agreement and
such other documents as the Administrative Agent shall deem reasonably
appropriate for such purpose, (ii) the parent entity of such Person shall pledge
the equity of such Subsidiary as security for the Obligations; provided that, if
the Foreign Subsidiary is not a first-tier Foreign Subsidiary of a Domestic Loan
Party, the pledge of the equity of such Subsidiary shall serve only as security
of Foreign Loan Party Obligations; provided further that, if the Foreign
Subsidiary is a first-tier Foreign Subsidiary of a Domestic Loan Party, such
equity pledge shall be limited to 65% of the capital stock of such first-tier
Foreign Subsidiary to the extent the pledge secures Domestic Loan Party
Obligations (for the avoidance of doubt, to the extent the equity pledge of the
first-tier Foreign Subsidiary secures Foreign Loan Party Obligations, such
limitation shall not apply), and (iii) deliver to the Administrative Agent
documents of the types referred to in clauses (v) and (vi) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (i) and (ii)), all in form, content and
scope reasonably satisfactory to the Administrative Agent.
(d)                Prior to any Subsidiary becoming a Designated Borrower, each
Borrower shall have executed a Guaranty, in form and substance satisfactory to
the Administrative Agent; provided that, any Guaranty provided by a Foreign
Borrower shall be limited to a guaranty of the Foreign Loan Party Obligations.
(e)                Notwithstanding anything to the contrary contained in this
Section 6.12, the Company may exclude any Foreign Subsidiary of any Foreign
Borrower from the requirement that such Subsidiary execute a Guaranty and
Security Agreement to the extent and for so long as (i) such Foreign Borrower
and its Foreign Subsidiaries that have executed a Guaranty and Security
Agreement account for at least 50% of the assets of such Foreign Borrower and
its Foreign Subsidiaries and (ii) no Loan proceeds are made available to such
Foreign Subsidiary.
6.13.           Mortgages.  The Obligations shall be secured by Mortgages upon
(i) all fee real estate assets of the Loan Parties located in the United States,
other than the real estate located at 1111 and 1113 South Greenwood Avenue,
Chattanooga, Tennessee and the property located at Allin Street, Chattanooga,
Tennessee, (ii) material leasehold real estate assets of the Loan Parties
described on Schedule 6.13, and (iii) upon the request of Administrative Agent,
all material fee real estate assets of any Foreign Borrower or any Subsidiary
thereof which is a Guarantor.  If any Loan Party acquires any fee or leasehold
real estate interest after the Closing Date, it shall promptly notify the
Administrative Agent thereof and shall, if such real estate interest is deemed
by the Administrative Agent to be material, execute, deliver and record a
Mortgage sufficient to create a first priority Lien in favor of Administrative
Agent on such real estate (subject to Liens permitted under Section 7.01), and
shall deliver all Related Real Estate Documents in connection therewith that may
be required by the Administrative Agent in its reasonable discretion.
97

--------------------------------------------------------------------------------

6.14.           Approvals and Authorizations.  Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Foreign Loan Party is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents, except where the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Bankers' Acceptance shall remain outstanding, the Company shall not, nor
shall it permit any Subsidiary to, directly or indirectly:
7.01.           Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)                 Liens created pursuant to any Loan Document;
(b)                Liens existing on the Closing Date and listed on Schedule
7.01 and any renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);
(c)                 Liens for taxes, assessments or governmental charges not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP (or, in
the case of Foreign Subsidiaries, generally accepted accounting principles in
effect from time to time in their respective jurisdictions of organization);
(d)                carriers', warehousemen's, mechanics', materialmen's,
repairmen's or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(e)                pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
(f)                 pledges or deposits to secure the performance of tenders,
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(g)                 [intentionally omitted];
98

--------------------------------------------------------------------------------

(h)                 Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);
(i)                Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness except that individual financings of
equipment provided by one lender of the type permitted under Section 7.03(e) may
be cross collateralized to other financings of equipment provided by such lender
of the type permitted under Section 7.03(e), and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
(j)                  Liens (other than Liens on Equity Interests in any
Subsidiary) securing Indebtedness permitted under Section 7.03(l) so long as
such Indebtedness secured by such Liens does not exceed $5,000,000 at any time;
(k)                 Liens on property of a Person existing at the time such
Person is merged into or consolidated with the Company or any other Subsidiary
or becomes a Subsidiary; provided that such Liens were not created in
contemplation of such merger, consolidation or Investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Company or any Subsidiary or acquired by the Company or any Subsidiary, and the
applicable Indebtedness secured by such Lien is permitted under Section 7.03(o);
(l)                  Liens in favor of customs and revenue authorities arising
as a matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
(m)                Liens consisting of an agreement to Dispose of any property
in a Disposition permitted under Section 7.05, in each case, solely to the
extent such Disposition would have been permitted on the date of the creation of
such Lien; provided that such Liens encumber only the applicable assets pending
consummation of the Disposition;
(n)               (A) leases, licenses, subleases or sublicenses granted to
other Persons in the ordinary course of business which do not (x) interfere in
any material respect with the business of the Company and its Subsidiaries,
taken as a whole, or (y) secure any Indebtedness, and (B) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by the Company or its Subsidiaries;
(o)                Permitted Encumbrances;
(p)               (A) statutory and common law rights of set-off and other
similar rights and remedies as to deposits of cash, securities, commodities and
other funds in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerages and (B) Liens of a collecting bank
arising in the ordinary course of business under Section 4-208 of the UCC in
effect in the relevant jurisdiction and covering only the items being collected
upon;
99

--------------------------------------------------------------------------------

(q)                Liens securing Indebtedness represented by financed insurance
premiums in the ordinary course of business consistent with past practice,
provided that such Liens do not extend to any property or assets other than the
corresponding insurance policies being financed; and
(r)                 Liens arising from precautionary UCC financing statements or
similar filings made in respect of operating leases entered into by the Company
or any of its Subsidiaries.
7.02.           Investments.  Make or hold any Investments, except:
(a)                 Investments held by the Company or such Subsidiary in the
form of cash equivalents or short-term marketable debt securities;
(b)                (i)  Investments of a Loan Party in any of the Company's
Subsidiaries that are not Loan Parties; provided that the aggregate amount of
such Investments made from and after the Closing Date in reliance of this clause
(i) does not exceed $50,000,000 and (ii) Investments of a Loan Party in any of
the Company's Subsidiaries that are not Loan Parties; provided that (x) the
aggregate amount of such Investments made from and after the Closing Date in
reliance of this clause (ii) does not exceed $50,000,000 and (y) immediately
prior to and after the making of such Investment in reliance of this clause
(ii), (A) no Default shall have occurred and be continuing and (B) on a pro
forma basis, the Loan Parties' assets (net of intercompany investments
eliminated in a consolidation) shall comprise at least 50% of total consolidated
assets of the Loan Parties and their Subsidiaries;
(c)                 advances to officers, directors and employees of the Company
and Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)                 Investments of the Company in any Domestic Loan Party and
Investments of any Subsidiary in the Company or in a Domestic Loan Party;
(e)                Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(f)                  Guarantees permitted by Section 7.03;
(g)                Investments held in the investment portfolio of CM Insurance
Company, Inc. of the type and in amounts in the ordinary course of business of
CM Insurance Company, Inc. and consistent with past practices;
(h)                 [intentionally omitted];
100

--------------------------------------------------------------------------------

(i)                  the acquisition of the assets or business of any other
Person, or of a division or line of business of any other Person, or of all or
substantially all of the Equity Interests of any other Person (each purchase or
other acquisition made in accordance with this Section 7.02(i), a "Permitted
Acquisition"), so long as (i) immediately prior to and after the making of such
acquisition, and after giving effect thereto, no Default shall have occurred and
be continuing, (ii) any such assets acquired shall be utilized in, and if the
acquisition involves a merger, amalgamation, consolidation or stock acquisition,
the target which is the subject of such acquisition shall be engaged in, the
same line of business as the Borrowers, (iii) the board of directors or similar
governing body of the target subject to such acquisition has approved such
acquisition, (iv) if the acquisition is an acquisition of Equity Interests, the
Person being acquired shall become a Subsidiary of the Company and such
Subsidiary shall (x) become a Loan Party to the extent required under Section
6.12 and (y) provide security and a guaranty to the Administrative Agent and the
Lenders in accordance with Section 6.12, (v) the Total Leverage Ratio,
calculated on a pro forma basis after giving effect to such acquisition, shall
not be greater than 3.50:1.00, (vi) Liquidity, calculated on a pro forma basis
after giving effect to such acquisition, shall not be less than $30,000,000,
(vii) at least five (5) Business Days prior to making such acquisition, the
Company shall have furnished the Administrative Agent with (x) a Compliance
Certificate, in form and substance satisfactory to the Administrative Agent,
demonstrating compliance with the conditions set forth in clauses (v) and (vi)
above, and (y) then-current draft copies of the purchase and sale material
documents, and (viii) the aggregate consideration paid or to be paid (in cash or
by an issuance or assumption of Indebtedness) in connection with such
acquisitions shall not exceed $200,000,000 in any twelve month period, unless
the Required Lenders otherwise consent;
(j)                  Investments of any Subsidiary that is not a Loan Party in
any other Subsidiary that is not a Loan Party;
(k)                 Investments existing on the date hereof;
(l)                   Investments arising out of the receipt by the Company or
any Subsidiary of promissory notes and other non-cash consideration for the sale
of assets permitted under Section 7.05;
(m)               deposits made to secure the performance of leases, licenses or
contracts in the ordinary course of business; and
(n)                Investments held by Persons whose Equity Interests or assets
are acquired in a Permitted Acquisition after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such Permitted Acquisition and were in existence on the date of such Permitted
Acquisition.
7.03.          Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)                 Indebtedness under the Loan Documents;
(b)                Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
the obligors and guarantors of such Indebtedness, the principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
101

--------------------------------------------------------------------------------

(c)                 Guarantees of the Company or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Domestic Loan
Party;
(d)                obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view;"
(e)                  Indebtedness of the Company in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that (i) the aggregate amount of such Indebtedness (other than Indebtedness in
respect of the PILOT Leases) at any one time outstanding shall not exceed
$15,000,000 and (ii) the aggregate amount of Indebtedness in respect of the
PILOT Leases shall not exceed $11,000,000;
(f)                  unsecured Indebtedness so long as (i) immediately prior to
and after the incurrence of such Indebtedness, and after giving effect thereto,
no Default shall have occurred and be continuing, (ii) the documents relating to
such Indebtedness are provided to the Administrative Agent prior to the closing
of the incurrence of such Indebtedness (with drafts to be provided a reasonable
time in advance of such closing), (iii) such documents, and the terms and
conditions of such Indebtedness, are reasonably acceptable to the Administrative
Agent, (iv) the Company demonstrates that, after giving pro forma effect to the
incurrence of such Indebtedness, it shall be in compliance with the financial
covenants set forth in  Section 7.11, and (v) the Company demonstrates that,
after giving pro forma effect to the incurrence of such Indebtedness and the
application of the proceeds thereof, the Loan Parties' assets (net of
intercompany investments eliminated in a consolidation) shall comprise at least
50% of total consolidated assets of the Loan Parties and their Subsidiaries;
(g)                intercompany loans among the Company and the Loan Parties
which are Domestic Subsidiaries; provided, that (i) the Investment corresponding
to such Indebtedness is permitted pursuant to Section 7.02 hereof, (ii) such
intercompany loan is evidenced by a promissory note, (iii) such promissory note
is pledged to the Administrative Agent as security, and (iv) there are no
restrictions whatsoever on the ability of the applicable Loan Party to repay
such loan;
102

--------------------------------------------------------------------------------

(h)                 Indebtedness of any Foreign Subsidiary in an aggregate
amount for all such Indebtedness not to exceed the local currency equivalent (as
determined by the Administrative Agent from time to time by reference to the
Spot Rate) of $30,000,000 in the aggregate at any one time outstanding;
provided that (i) the proceeds of such Indebtedness are used for working capital
needs, capital expenditures and the acquisition of assets or equity interests
permitted pursuant to Section 7.02, (ii) such Indebtedness is incurred solely by
such Foreign Subsidiary, (iii) such Indebtedness is either unsecured or, if such
Foreign Subsidiary is not a Loan Party is secured only by the assets of such
Foreign Subsidiary and (iv) except as permitted under Section 7.02(b) or Section
7.02(i), no guaranty or other credit support of any kind is provided by any
Person (including, without limitation, any Loan Party) of or for such
Indebtedness or any holder thereof; and provided, further, that the Company
shall notify the Administrative Agent in writing in advance prior to permitting
such Foreign Subsidiary to incur any Indebtedness in excess of $1,000,000 under
this Section 7.03(h);
(i)                   Indebtedness of any Subsidiary owing to any Loan Party
provided that the Investment corresponding to such Indebtedness is permitted
pursuant to Section 7.02(b);
(j)                   (i) Indebtedness of the Company in respect of the Senior
Subordinated Notes and (ii) additional unsecured subordinated Indebtedness so
long as (A) immediately prior to and after the incurrence of such Indebtedness,
and after giving effect thereto, no Default shall have occurred and be
continuing, (B) the documents relating to such Indebtedness are provided to the
Administrative Agent prior to the closing of the incurrence of such Indebtedness
(with drafts to be provided a reasonable time in advance of such closing), (C)
such documents, and the terms and conditions of such Indebtedness are (x)
structured with such subordination terms that are not materially less beneficial
to the Lenders and the Administrative Agent than the subordination terms of the
Senior Subordinated Notes, or (y) are otherwise reasonably acceptable to the
Administrative Agent, and (D) the Company demonstrates that, after giving pro
forma effect to the incurrence of such Indebtedness, it shall be in compliance
with the financial covenants set forth in  Section 7.11;
(k)                  Indebtedness of the Company in respect of unsecured
Guarantees issued by the Company in the ordinary course of business in an amount
not to exceed $20,000,000 at any time;
(l)                 other Indebtedness of the Company and its Domestic
Subsidiaries in a principal amount outstanding at any one time not exceeding
$20,000,000; provided that the amount of such Indebtedness that may be secured
shall not exceed $5,000,000 at any time;
(m)                Indebtedness of any Subsidiary that is not a Loan Party to
any other Subsidiary that is not a Loan Party;
(n)                 Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business consistent with past practice;
(o)                Indebtedness of a Person whose Equity Interests or assets are
acquired in a Permitted Acquisition to the extent such Indebtedness is acquired
or assumed by the Company or any Subsidiary in such Permitted Acquisition
thereof; provided that such Indebtedness was not incurred in connection with, or
in anticipation of, such Permitted Acquisition;
103

--------------------------------------------------------------------------------

(p)                Indebtedness in respect of netting services, overdraft
protections, cash management and similar arrangements in connection with deposit
accounts, in each case in the ordinary course of business; and
(q)                 Indebtedness of the Company or any of its Subsidiaries in
respect of workers' compensation, severance, health and welfare benefits and
similar obligations incurred in the ordinary course of business.
To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 7.03, the
Company may allocate such Indebtedness to any one or more of such subsections
and in no event shall the same portion of Indebtedness be deemed to utilize or
be attributable to more than one item; provided that (i) all Indebtedness
created pursuant to the Loan Documents shall be deemed to have been incurred in
reliance on Section 7.03(a) and (ii) all Indebtedness in respect of the Senior
Subordinated Notes shall be deemed to have been incurred in reliance on Section
7.03(j).
For purposes of determining compliance with the Dollar-denominated restrictions
in any subsection of Section 7.03 on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date on which such Indebtedness was incurred, in the case of term
debt, or first committed, in the case of revolving credit debt; provided that if
such Indebtedness is incurred to modify, refinance, refund, renew or extend
other Indebtedness denominated in a foreign currency, and such modification,
refinancing, refunding, renewal or extension would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such modification, refinancing,
refunding, renewal or extension, such Dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being modified, refinanced, refunded, renewed or extended.
7.04.           Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
(a)                 any Subsidiary may merge with (i) the Company, provided that
the Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that (x) when any Loan Party is merging with
another Subsidiary, the Loan Party shall be the continuing or surviving Person
or the surviving Person shall become a Loan Party and (y) when a Domestic Loan
Party is a party to such merger, such Domestic Loan Party shall be the
continuing or surviving person; and
(b)                 any Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Company or to
another Subsidiary; provided that (x) if the transferor in such a transaction is
a Loan Party, then the transferee must either be the Company or a Loan Party or
become a Loan Party and (y) if the transferor is a Domestic Loan Party, then the
transferee must be a Domestic Loan Party.
104

--------------------------------------------------------------------------------

7.05.           Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)                  Dispositions of obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;
(b)                 Dispositions of inventory in the ordinary course of
business;
(c)                 Dispositions of equipment or real property to the extent
that (i) such property is exchanged for credit against the purchase price of
property used or useful in the business of the Company and its Subsidiaries or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such property;
(d)                 Dispositions of property by any Subsidiary to the Company or
to a wholly-owned Subsidiary; provided that (i) if the transferor of such
property is a Loan Party, the transferee thereof must be a Loan Party or become
a Loan Party and (ii) if the transferor is a Domestic Loan Party, then the
transferee must be a Domestic Loan Party;
(e)                 Dispositions permitted by Section 7.04;
(f)                  other than as set forth on Schedule 7.05, non-exclusive
licenses of IP Rights in the ordinary course of business and substantially
consistent with past practice for terms not exceeding five years;
(g)                Dispositions by the Company and its Subsidiaries not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (g) in any fiscal year shall not exceed the greater of (A)
$5,000,000 (provided that such amount shall be increased to $7,000,000 for the
fiscal year in which the remaining assets of Company X are sold) and (B) 1% of
the total assets (calculated based on book value) of the Company and its
Subsidiaries, calculated as of the first day of such fiscal year;
(h)                 any Foreign Subsidiary of the Company may sell or dispose of
Equity Interests in such Subsidiary to qualify directors where required by
applicable Law or to satisfy other requirements of applicable Law with respect
to the ownership of Equity Interests in Foreign Subsidiaries;
(i)                   the rental, lease or sublease of real property or
equipment in the ordinary course of business;
(j)                   transfers of property subject to Casualty Events;
(k)                 Dispositions in the ordinary course of business consisting
of the abandonment, cancellation, non-renewal or discontinuance of IP Rights
which, in the reasonable good faith determination of the Company, is desirable
in the conduct of the business of the Company and its Subsidiaries and not
materially disadvantageous to the interests of the Lenders;
105

--------------------------------------------------------------------------------

(l)                   each Loan Party and each of its Subsidiaries may surrender
or waive contractual rights and settle or waive contractual or litigation claims
in the ordinary course of business;
(m)                the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;
(n)                 to the extent constituting a Disposition, transactions
otherwise expressly permitted under Sections 7.01, 7.02 or 7.06; and
(o)                to the extent constituting a Disposition, the issuance by the
Company of its Equity Interests;
provided, however, that any Disposition pursuant to clauses (a) through (o)
(except for Dispositions pursuant to Sections 7.05(e), (h), (j), (k), (l) or
(m)) shall be for fair market value.
7.06.          Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that, so long as no Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:
(a)               each Subsidiary may make Restricted Payments to the Borrowers,
the Guarantors and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
(b)                 the Company and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;
(c)                the Company and each Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;
(d)                 payments with respect to any intercompany loan permitted
under Section 7.03(g);
(e)                 the Company may declare or pay cash dividends to its
stockholders, and purchase, redeem or otherwise acquire for cash Equity
Interests issued by it so long as, in each case, (i) the Company demonstrates
that, on a pro forma basis after giving effect to any such Restricted Payment,
(A) it is in compliance with the financial covenants set forth in Section 7.11
and (B) Liquidity shall not be less than $30,000,000, (ii) the aggregate amount
of such Restricted Payments made in reliance of this clause (e) during any
calendar year shall not exceed the greater of (A) 35% of Consolidated Net Income
for such year and (B) $5,000,000, and (iii) any such Restricted Payment is made
only with cash on hand of the Company and its Subsidiaries and not with proceeds
of Credit Extensions hereunder;
106

--------------------------------------------------------------------------------

(f)                  the Company may make prepayments or purchases of principal
in respect of the Indebtedness permitted under Section 7.03(j) and Section
7.03(f) so long as (i) the Company demonstrates that, on a pro forma basis after
giving effect to any such Restricted Payment, (A) it is compliance with the
financial covenants set forth in Section 7.11 and (B) Liquidity shall not be
less than $30,000,000, (ii) the aggregate amount of such Restricted Payments
made in reliance of this clause (f) during the term of this Agreement shall not
exceed $50,000,000, (iii) any such Restricted Payment is made only with cash on
hand of the Company and its Subsidiaries and not with proceeds of Credit
Extensions hereunder, and (iv) prior to making any such Restricted Payment in
any calendar year, that when aggregated with all other such Restricted Payments
pursuant to this clause (f) made during such calendar year would exceed
$10,000,000, the Company demonstrates that Total Leverage Ratio, calculated on a
pro forma basis after giving effect to such Restricted Payment, shall not be
greater than 3.00:1.00;
(g)                 the Company may make prepayments or purchases of principal
in respect of (i) the Indebtedness permitted under Section 7.03(j), so long as
such Restricted Payments are made with the proceeds of Indebtedness permitted by
Section 7.03(j), and (ii) the Indebtedness permitted under Section 7.03(f), so
long as such Restricted Payments are made with the proceeds of Indebtedness
permitted by Section 7.03(f);
(h)                provided no Default of the type referred to in Section
8.01(a) or Event of Default shall have occurred and be continuing or would
result therefrom, the Company may make repurchases of Equity Interests deemed to
occur upon the exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants or taxes
payable in connection with the vesting or exercise of such stock options or
warrants; and
(i)                 provided no Default of the type referred to in Section
8.01(a) or Event of Default shall have occurred and be continuing or would
result therefrom, the payment of any dividend or distribution within 60 days
after the date of declaration thereof, if on the date of declaration (i) such
payment would have complied with the provisions of this Agreement and (ii) no
Default had occurred and was continuing.
7.07.          Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the Closing Date or any business substantially
related or incidental thereto.
7.08.          Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm's length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among Loan Parties; (ii) transactions between or
among Subsidiaries of the Company that are not Loan Parties, (iii) transactions
between or among Loan Parties and Subsidiaries to the extent such transactions
are expressly permitted by Sections 7.01, 7.02, 7.03, 7.04, 7.05 or 7.06, (iv)
the payment of customary directors' fees and indemnification and reimbursement
of expenses to directors, officers and employees; (v) the issuance of stock and
stock options pursuant to the Company's stock option plans and stock purchase
plans and (vi) reasonable compensation paid to officers and employees in their
capacity as such.
107

--------------------------------------------------------------------------------

7.09.           Burdensome Agreements.  Except as set forth on Schedule 7.09,
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Company or any Loan Party or to otherwise transfer
property to the Company or any Loan Party, (ii) of any Subsidiary to Guarantee
the Indebtedness of the Company or any Loan Party or (iii) of the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person, except in each case for
prohibitions or restrictions existing under or by reason of:
(a)                Applicable Law;
(b)               restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(e) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;
(c)                customary provisions restricting assignments, subletting,
sublicensing, pledging or other transfers contained in leases, licenses and
sales contracts (provided that such restrictions are limited to the agreement
itself or the property or assets subject to such leases, licenses or sales
contracts, as the case may be);
(d)                 any restriction or encumbrance with respect to any asset
which arises in connection with the Disposition of such asset, if such
Disposition is otherwise permitted under Section 7.05; and
(e)                 restrictions in any agreement in effect at the time any
Subsidiary becomes a Subsidiary of the Company in connection with a Permitted
Acquisition, so long as such agreement was not entered into in connection with,
or in anticipation of, such Permitted Acquisition.
7.10.           Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund Indebtedness originally incurred for such
purpose.
7.11.           Financial Covenants.
 
(a)                 Minimum Fixed Charge Coverage Ratio.  Permit the Fixed
Charge Coverage Ratio, as at the end of any fiscal quarter, to be less than
1.25:1.
108

--------------------------------------------------------------------------------

(b)                Total Leverage Ratio.  Permit the Total Leverage Ratio, as at
the end of any fiscal quarter, to be greater than 3.50:1; provided, however,
that following the closing of an acquisition permitted by Section 7.02(i), at
the one-time election of the Company, (i) the Total Leverage Ratio, as at the
end of the fiscal quarter in which such acquisition occurs and the first fiscal
quarter immediately thereafter, shall not be greater than 4.00:1, (ii) the Total
Leverage Ratio, as at the end of the next two consecutive fiscal quarters, shall
not be greater than 3.75:1 and (iii) as at the end of any fiscal quarter
thereafter, the Total Leverage Ratio shall not be greater than 3.50:1.  For the
avoidance of doubt, the Company may only elect that the maximum Total Leverage
Ratio be increased in accordance with the proviso contained in the immediately
preceding sentence one time during the term of this Agreement.
7.12.           Modifications of Certain Documents; Designation of Senior Debt.
 Consent to any amendment or modification of or supplement to any of the
provisions of any documents or agreements evidencing or governing the
Indebtedness permitted under Section 7.03(j) in a manner materially adverse to
the Lenders.  The Loan Parties will designate the Credit Agreement and the
Obligations hereunder as "Designated Senior Indebtedness" under the Senior
Subordinated Note Indenture and any other document governing any other
subordinated indebtedness incurred pursuant to Section 7.03(j), and will not
designate any other Indebtedness as "Designated Senior Indebtedness" under the
Senior Subordinated Note Indenture or any other document governing any other
subordinated indebtedness incurred pursuant to Section 7.03(j) if, as a result
of such designation, any portion of the Obligations would cease to be
"Designated Senior Indebtedness."
7.13.           Sale-Leaseback Transactions.  Directly or indirectly, enter into
any arrangements with any Person whereby such Person shall sell or transfer (or
request another Person to purchase) any property, real, personal or mixed, used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property from any Person.
7.14.          Capital Expenditures.  Make or become legally obligated to make
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures in the ordinary
course of business not exceeding, in the aggregate for the Company and its
Subsidiaries, $30,000,000 per fiscal year; provided, however, that if as of the
last day of any fiscal year, the Company and its Subsidiaries have made less
than $30,000,000 of capital expenditures during such fiscal year, such unused
portion (i.e., an amount equal to $30,000,000 less the amount of capital
expenditures made) may be carried over for expenditure in the immediately
following fiscal year.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01.           Events of Default.  Any of the following shall constitute an
Event of Default:
(a)                 Non-Payment. Any Borrower or any other Loan Party fails to
pay (i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C – BA Obligation, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan or on any L/C – BA Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
109

--------------------------------------------------------------------------------

(b)                 Specific Covenants.  The Company fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05(a), 6.07, 6.10, 6.11 or Article VII; or
(c)                  Other Defaults.  Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
(d)                 Representations and Warranties.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Company or any other Loan Party herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except that such materiality qualifier will
not be applicable to any representation, warranty, statement or certification
that is already qualified or modified by materiality in the text thereof) when
made or deemed made; or
(e)                 Cross-Default.  (i) The Company or any Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any (x)
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (y) Material Rental Obligation, (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness, Material Rental
Obligation or Guarantee or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Material Rental
Obligation or Guarantee (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness or Material Rental Obligation to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
(f)                   Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
110

--------------------------------------------------------------------------------

(g)                 Inability to Pay Debts; Attachment.  (i) The Company or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or
(h)                 Judgments.  There is entered against the Company or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by CM Insurance Company, Inc. or independent
third-party insurance as to which CM Insurance Company, Inc. or such third-party
insurer, as the case may be, does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)                    ERISA.  (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Company or any if its Subsidiaries under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the Threshold Amount, or (ii) the Company, any of
its Subsidiaries, or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount;
(j)                   Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)                  Change of Control.  There occurs any Change of Control; or
(l)                  Invalidity of Liens.  Any of the following shall occur: (i)
the Liens created hereunder or under the other Loan Documents shall at any time
(other than by reason of the Administrative Agent relinquishing such Lien) cease
to constitute valid and perfected Liens on any Collateral with an aggregate fair
market value in excess of $500,000 which is intended to be covered thereby other
than with the consent, in writing, of the Administrative Agent; (ii) except for
expiration in accordance with its respective terms, any Loan Document shall for
whatever reason be terminated, or shall cease to be in full force and effect
other than with the consent, in writing, of the Administrative Agent; or (iii)
the enforceability of any Loan Document shall be contested by the Company or any
of its Subsidiaries.
111

--------------------------------------------------------------------------------

8.02.          Remedies upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)                declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C – BA Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
(b)               declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)                  require that the Borrowers Cash Collateralize the L/C – BA
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereof); and
(d)                 exercise on behalf of itself, the Lenders and the L/C Issuer
all rights and remedies available to it, the Lenders and the L/C Issuer under
the Loan Documents;
provided, however, that upon the occurrence of any event specified in Section
8.01(f), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C – BA Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C – BA Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03.           Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C – BA Obligations have automatically been required to
be Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit – BA Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
112

--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit – BA Fees and interest on the Loans, L/C – BA Borrowings
and other Obligations, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to (a) payment of that portion of the Obligations constituting (i) Bank
Product Obligations (other than obligations under and in respect of lease
financing or related services) and (ii) unpaid principal of the Loans and L/C –
BA Borrowings, and (b) the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C – BA Obligations comprised of
the aggregate undrawn amount of Letters of Credit and Bankers' Acceptances (in
an amount equal to the Minimum Collateral Amount with respect thereof), ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to all other Obligations; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit and Bankers' Acceptances pursuant to clause
Fourth above shall be applied to satisfy drawings under such Letters of Credit
and Bankers' Acceptances as they occur.  If any amount remains on deposit as
Cash Collateral after all Letters of Credit and Bankers' Acceptances have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
9.01.          Appointment and Authority.  Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term "agent" herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
 Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
9.02.          Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
113

--------------------------------------------------------------------------------

9.03.           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
(a)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
(b)                 shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(c)                  shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
114

--------------------------------------------------------------------------------

9.04.           Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit or Bankers' Acceptance, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit or Bankers' Acceptance.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
9.05.           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06.           Resignation of Administrative Agent.
(a)                 The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the "Resignation
Effective Date") then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)                 If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Company remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the "Removal Effective Date"), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
115

--------------------------------------------------------------------------------

(c)               With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent, (other than as
provided in Section 3.07 and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable) and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the retiring or removed Administrative Agent's
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(d)               Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit and Bankers' Acceptances outstanding as of the
effective date of its resignation as L/C Issuer and all L/C - BA Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment by the Company of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit and bankers' acceptances in
substitution for the Letters of Credit and Bankers' Acceptances, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit and Bankers'
Acceptances.
116

--------------------------------------------------------------------------------

9.07.          Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08.          No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers or Book Managers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
9.09.           Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C – BA Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C – BA
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and
(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
117

--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
9.10.          Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)                 to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit and Bankers' Acceptances, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders or otherwise permitted under this
Agreement;
(b)                to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(i); and
(c)                 to release any Guarantor (other than a Borrower) from its
obligations under its Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under its Guaranty pursuant to this Section
9.10.
ARTICLE X.
MISCELLANEOUS
10.01.       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
118

--------------------------------------------------------------------------------

(a)                 waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;
(b)                extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender;
(c)                postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
(d)                reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C – BA Borrowing, or (subject to clause (v) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of "Default
Rate" or to waive any obligation of any Borrower to pay interest or Letter of
Credit – BA Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C – BA
Borrowing or to reduce any fee payable hereunder;
(e)                 change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;
(f)                 change any provision of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;
(g)                release (i) any Borrower from its Guaranty or (ii) all or
substantially all of the value of the other Guaranties without the written
consent of each Lender;
(h)                release all or substantially all of the Collateral in any
transaction or series of related transactions; or
(i)                  amend Section 1.06 or the definition of "Alternative
Currency" without the written consent of each Lender;
119

--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document or Acceptance Document relating to any Letter of Credit or Bankers'
Acceptance issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
10.02.       Notices; Effectiveness; Electronic Communication.
(a)                 Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(i)             if to a Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and
(ii)            if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)                Electronic Communications.  Notices and other communications
to the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swingline
Lender, the L/C Issuer or the Company may each, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
120

--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)               The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower's or the Administrative Agent's transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)                Change of Address, Etc.  Each of the Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuer and
the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 Furthermore, each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the "Private Side
Information" or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender's compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the "Public Side Information"
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.
121

--------------------------------------------------------------------------------

(e)                Reliance by Administrative Agent, L/C Issuer and Lenders.
 The Administrative Agent, the L/C Issuer and the Lenders shall be entitled to
rely and act upon any notices (including telephonic or electronic Committed Loan
Notices , Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The
Borrowers shall indemnify the Administrative Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03.      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
 The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
122

--------------------------------------------------------------------------------

10.04.       Expenses; Indemnity; Damage Waiver.
(a)                 Costs and Expenses.  The Borrowers shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or Bankers' Acceptance or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges, and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer) and shall
pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit or Bankers' Acceptances
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit or Bankers' Acceptances.
(b)                Indemnification by the Borrowers.  The Borrowers shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an "Indemnitee") against, and hold each Indemnitee
harmless from, any and all losses, costs (including settlement costs), claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel (including allocated costs of internal counsel) for
any Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or Bankers'
Acceptance or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
or Bankers' Acceptance if the documents presented in connection with such demand
do not strictly comply with the terms of such Letter of Credit or Bankers'
Acceptance), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party or any of the Company's or such
Loan Party's directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Company or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
123

--------------------------------------------------------------------------------

(c)                Reimbursement by Lenders.  To the extent that the Borrowers
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by any Borrower to the Administrative Agent
(or any sub-agent thereof), the L/C Issuer, the Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swingline
Lender or such Related Party, as the case may be, such Lender's Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the L/C
Issuer or the Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)                Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or
Bankers' Acceptance or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)                Payments.  All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.
124

--------------------------------------------------------------------------------

(f)                 Survival.  The agreements in this Section and the
indemnification provisions of Section 10.02(e) shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05.       Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
10.06.       Successors and Assigns.
(a)                Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
 Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)               Assignments by Lenders.  Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C – BA Obligations and
in Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
125

--------------------------------------------------------------------------------

(i)            Minimum Amounts.
(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender's Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender's rights and obligations in respect of Swing Line Loans.
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
(A)            the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received written notice thereof;
(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender;
126

--------------------------------------------------------------------------------

(C)            the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit or Bankers' Acceptances (whether or not then
outstanding); and
(D)            the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)          No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Company or any of the Company's Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause B.
(vi)         No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.
(vii)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit, Bankers' Acceptances
and Swing Line Loans in accordance with its Applicable Percentage.
 Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
127

--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lenders
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)                Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C – BA Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the "Register").  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)                Participations.  Any Lender may at any time, without the
consent of, or notice to, any Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, a Defaulting Lender
or the Company or any of the Company's Affiliates or Subsidiaries) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender's participations in L/C – BA Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender's obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.
128

--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation); provided
that such Participant (i) agrees to be subject to the provisions of Sections
3.06 and 10.13 as if it were an assignee under subsection (b) of this Section
and (ii) shall not be entitled to receive any greater payment under Sections
3.01 or 3.04, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Company's
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)                 [Intentionally Omitted].
(f)                Certain Pledges.  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g)                [Intentionally Omitted].
129

--------------------------------------------------------------------------------

(h)                Special Purpose Funding Vehicles.  Notwithstanding anything
to the contrary contained herein, any Lender (a "Granting Lender") may grant to
a special purpose funding vehicle identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Company (an
"SPC") the option to provide all or any part of any Committed Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Committed Loan, and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(i).  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Company and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
(i)                  Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days' notice to the
Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days' notice
to the Company, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit and Bankers' Acceptances
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C – BA Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
 Upon the appointment of a successor L/C Issuer and/or Swing Line Lender, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit and bankers' acceptances in substitution for the Letters of Credit and
Bankers' Acceptances, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit and
Bankers' Acceptances.
130

--------------------------------------------------------------------------------

10.07.       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.
For purposes of this Section, "Information" means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
131

--------------------------------------------------------------------------------

10.08.       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, the L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
10.09.      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate").  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
132

--------------------------------------------------------------------------------

10.10.      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
 Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. ".pdf" or ".tif") shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11.      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit or Bankers' Acceptance
shall remain outstanding.
10.12.      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13.      Replacement of Lenders.  If (i) any Lender (x) requests compensation
under Section 3.04, (y) fails to agree to any amendment or waiver or give its
consent to any matter which has been approved by the Required Lenders, or (z)
fails to approve a Designated Borrower that the Administrative Agent and the
Required Lenders have approved, (ii) any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or (iii) any Lender is a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights
(other than its existing rights to payment pursuant Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
133

--------------------------------------------------------------------------------

(a)                 the Borrowers shall have paid to the Administrative Agent
the assignment fee specified in Section 10.06(b);
(b)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and L/C – BA Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);
(c)                 in the case of any such assignment resulting from a claim
for compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)                such assignment does not conflict with applicable Laws; and
(e)                 in the case of an assignment resulting from a Lender failing
to agree to any amendment or waiver or give its consent to any matter which has
been approved by the Required Lenders, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14.       Governing Law; Jurisdiction; Etc.
(a)                GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT
WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER
STATE).
134

--------------------------------------------------------------------------------

(b)                SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT THEY WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)               WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)                SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.
 NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15.       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
135

--------------------------------------------------------------------------------

10.16.      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates' understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm's-length commercial transactions between such Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, (B) each of such
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
such Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Arranger has any obligation to
such Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests to such Borrower, any other Loan Party or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrowers and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent and the Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
10.17.       USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable "know your customer" and
anti-money laundering rules and regulations, including the Act.
10.18.      Time of the Essence. Time is of the essence of the Loan Documents;
provided that this Section 10.18 shall not be construed to limit or deprive the
Loan Parties of any grace periods set forth in any Loan Document.
136

--------------------------------------------------------------------------------

10.19.      Electronic Execution of Assignments and Certain Other Documents.
 The words "execute", "execution," "signed," "signature," and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10.20.      Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the "Judgment Currency") other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.21.       Transitional Arrangements.
(a)                On the Closing Date, this Agreement shall supersede the
Fourth Amended and Restated Credit Agreement in its entirety.  On the Closing
Date, the rights and obligations of the parties evidenced by the Fourth Amended
and Restated Credit Agreement shall be evidenced by this Agreement and the other
Loan Documents. This Agreement shall constitute an amendment and restatement of,
but not a novation of, the Fourth Amended and Restated Credit Agreement.
(b)                All interest and fees and expenses, if any, owing or accruing
under or in respect of the Fourth Amended and Restated Credit Agreement through
the Closing Date shall be calculated as of the Closing Date (pro rated in the
case of any fractional periods), and shall be paid in full at the times that
interest, fees and expenses under this Agreement are required to be paid
pursuant to this Agreement.
137

--------------------------------------------------------------------------------

10.22.       Parallel Debt.
(a)                For the purpose of ensuring the validity and enforceability
of any right of pledge governed by Dutch law, Yale hereby irrevocably and
unconditionally undertakes to pay to the Administrative Agent an amount equal to
the aggregate amount due by Yale in respect of the Corresponding Obligations as
they may exist from time to time. The payment undertaking of Yale under this
Section 10.22 is to be referred to as the "Parallel Debt".
(b)                The Parallel Debt will be payable in the currency or
currencies of the Corresponding Obligations and will become due and payable as
and when and to the extent one or more of the Corresponding Obligations become
due and payable. An Event of Default in respect of the Corresponding Obligations
shall constitute a default (verzuim) within the meaning of section 3:248 of the
Dutch Civil Code with respect to the Parallel Debt without any notice being
required.
(c)                 Each of the parties to this Agreement hereby acknowledges
that:
(i)            the Parallel Debt constitutes an undertaking, obligation and
liability to the Administrative Agent which is separate and independent from,
and without prejudice to, the Corresponding Obligations; and
(ii)            the Parallel Debt represents the Administrative Agent's own
separate and independent claim to receive payment of the Parallel Debt from
Yale,
it being understood, in each case, that pursuant to this Section 10.22(c) the
amount which may become payable by Yale as the Parallel Debt shall never exceed
the total of the amounts which are payable under or in connection with the
Corresponding Obligations.
(d)                To the extent the Administrative Agent irrevocably receives
any amount in payment of the Parallel Debt, (i) the Administrative Agent shall
distribute that amount among the Administrative Agent and the Lenders that are
creditors of the Corresponding Obligations in accordance with the relevant
provisions of this Agreement as if received by it in payment of the
Corresponding Obligations and (ii) the Corresponding Obligations shall be
reduced by an amount equal to such payment.
(e)                 For the purpose of this Section 10.22 but subject to
subsection (d) above, the Administrative Agent acts in its own name and on
behalf of itself and not as agent, representative or trustee of any other
Lender.
[Remainder of this page intentionally left blank.]
138

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
COMPANY:
 
COLUMBUS MCKINNON CORPORATION
 
By: /s/ Gregory P. Rustowicz
 
Name: Gregory P. Rustowicz
 
Title: Vice President-Finance and Chief Financial Officer

--------------------------------------------------------------------------------

 
Acknowledged and Agreed by the Guarantors:
 
YALE INDUSTRIAL PRODUCTS, INC.
 
By:  /s/ Rakesh A. Jobanputra
 
Name: Rakesh A. Jobanputra
 
Title:  Treasurer
 
CRANE EQUIPMENT & SERVICE, INC.
 
By: /s/ Rakesh A. Jobanputra
 
Name:  Rakesh A. Jobanputra
 
Title:  Treasurer




--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
By: /s/ Colleen M. O'Brien
 
Name:  Colleen M. O'Brien
 
Title:  Sr. Vice President

--------------------------------------------------------------------------------

 
LENDERS:
 
BANK OF AMERICA, N.A.
 
as a Lender, L/C Issuer and Swing Line Lender
 
By: /s/ Colleen M. O'Brien
 
Name:  Colleen M. O'Brien
 
Title:    Sr. Vice President

--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
By: /s/ John Toronto
 
Name: John Toronto
 
Title:   Managing Director
 
By: /s/ Vipul Dhadda
 
Name:  Vipul Dhadda
 
Title:    Associate




--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as a lender
 
By: /s/ Karen L. Mikols
 
Name:  Karen L. Mikols
 
Title:    Authorized Officer




--------------------------------------------------------------------------------

 
M&T BANK, as a Lender
 
By: /s/ Andrew M. Constantino
 
Name: Andrew M. Constantino
 
Title:   Vice President

--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
By: /s/ James F. Stevenson
 
Name:  James F. Stevenson
 
Title:    Senior Vice President




--------------------------------------------------------------------------------

 
RBS CITIZENS, N.A, as a Lender
 
By: /s/ Nancy O'Brien
 
Name:  Nancy O'Brien
 
Title:    Vice President




--------------------------------------------------------------------------------

EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:  ___________, _____
To:     Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of October 19, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Columbus McKinnon
Corporation, a New York corporation (the "Company"), certain Subsidiaries of the
Company party thereto as additional borrowers (together with the Company, the
"Borrowers"), the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and J.P.Morgan Securities LLC, as
Joint Lead Arrangers and Joint Book Managers.
The undersigned hereby requests (select one):
o A Borrowing of Committed Loans
 
o A conversion or continuation of Loans

1.                   On_____________(a Business Day).
2.             In the amount of ______________
3.             Comprised of  ___________________
[Type of Committed Loan requested]
4.             In the following currency:  ___________________
5.             For Eurocurrency Rate Loans:  with an Interest Period of  
______________ [days][months].
6.             On behalf of   ______________ [Insert name of applicable
Designated Borrower].
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
 
COLUMBUS MCKINNON CORPORATION
 
By:
 
 
Name:
 
 
Title:
 

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:  ___________, _____
To:   Bank of America, N.A., as Swing Line Lender Bank of America, N.A., as
Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of October 19, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Columbus McKinnon
Corporation, a New York corporation (the "Company"), certain Subsidiaries of the
Company party thereto as additional borrowers (together with the Company, the
"Borrowers"), the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and J.P.Morgan Securities LLC, as
Joint Lead Arrangers and Joint Book Managers.
The undersigned hereby requests a Swing Line Loan:
1.                    On___________________________ (a Business Day).
2.                    In the amount of $_________________ .
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
COLUMBUS MCKINNON CORPORATION
 
By:
 
 
Name:
 
 
Title:
 

--------------------------------------------------------------------------------

EXHIBIT C
FORM OF [THIRD AMENDED AND RESTATED] NOTE
__________ ___, 20__
FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Fifth Amended and Restated Credit Agreement, dated as of October 19,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among the Borrower, certain Subsidiaries as
borrowers thereunder, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.Morgan Securities
LLC, as Joint Lead Arrangers and Joint Book Managers.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars or the applicable
Alternative Currency in immediately available funds at the Administrative
Agent's Office.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranties and is secured by the Collateral.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
[This Note amends, restates, supersedes, and replaces in its entirety that
certain [Second] Amended and Restated Note dated as of December 31, 2009
executed and delivered by the Borrower in favor of the Lender (the "Existing
Note").  This Note is executed and delivered in substitution for, but not in
satisfaction of, the Existing Note.]
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

--------------------------------------------------------------------------------

 
[APPLICABLE BORROWER]
 
By:
 
 
Name:
 
 
Title:
 

--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type
of Loan
Made
Amount
of Loan
Made
End
of Interest
Period
Amount
of Principal or
Interest Paid
This Date
Outstanding Principal
Balance
This Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ______________ ,  _________________
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
 
Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of October 19, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Columbus McKinnon
Corporation, a New York corporation (the "Company"), and certain Subsidiaries of
the Company (together with the Company, the "Borrowers"), the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P.Morgan Securities LLC, as Joint Lead Arrangers and Joint
Book Managers.
 
The undersigned hereby certifies as of the date hereof that he/she is the [chief
executive officer] [chief financial officer] [treasurer] [controller] of the
Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Company and the
other Borrowers, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.            Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.            Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Company ended as of the above date.  Such financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Company and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.
 
2.            The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.
 
3.            A review of the activities of the Loan Parties during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all of their Obligations under the Loan Documents, and

--------------------------------------------------------------------------------

[select one:]
[to the best knowledge of the undersigned during such fiscal period, the Loan
Parties performed and observed each covenant and condition of the Loan Documents
applicable to them, and no Default has occurred and is continuing.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.            The representations and warranties of each Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof (other than to the extent any
representation and warranty is already qualified by materiality, in which case,
such representation and warranty is true and correct as of the date hereof),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date (other than to the extent any representation
and warranty is already qualified by materiality, in which case, such
representation and warranty is true and correct as of such earlier date), and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.
5.            The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of ______________ ,  _________________
 
COLUMBUS MCKINNON CORPORATION
 
By:
 
 
Name:
 
 
Title:
 

--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 21
to the Compliance Certificate
($ in 000's)
I.             Section 7.11(a) – Minimum Fixed Charge Coverage Ratio.
A.     Consolidated EBITDA for the four consecutive fiscal quarters ending on
the Statement Date (the "Subject Period"):
 

 
1.
 
Consolidated Net Income for the Subject Period:
 
$
 
   
2.
 
Income tax expense for the Subject Period:
 
$
   
3.
 
Interest Expense during the Subject Period:
 
$
     
4.
 
Depreciation expenses for the Subject Period:
 
$
     
5.
 
Amortization expenses for the Subject Period:
 
$
   
6.
 
Other Non-Cash Charges accrued for the Subject Period:
 
$
     
7.
 
Approved Restructuring Charges incurred during the Subject Period:
 
$
   
8.
 
Premium paid on the repurchase of Senior Subordinated Notes during the Subject
Period:
 
$
     
9.
 
Non-cash losses from any Casualty Event, Disposition or discontinued operation
during the Subject Period:
 
$
     
10.
 
Non-cash losses arising from mark-to-market hedging arrangements
 
$
     
11.
 
Extraordinary gains during the Subject Period:
 
$
     
12.
 
Gains from any Casualty Event, Disposition or discontinued operation during the
Subject Period:
 
$
     
13.
 
Interest and other income (excluding interest and other income related to CM
Insurance Company, Inc.) during the Subject Period:
 
$
     
14.
 
Federal, state, local and income tax credits for the Subject Period:
 
$
     
15.
 
Non-cash items increasing Consolidated Net Income for  the Subject Period
(including, without limitation, non-cash gains arising from mark-to-market
hedging arrangements):
 
$
   
16.
Consolidated EBITDA for the Subject Period(Line I.A.1. plus, to the extent such
item was deducted in calculating Consolidated Net Income, (Lines I.A.2. through
I.A.10.), minus, to the extent such item was included in calculating
Consolidated Net Income, (Lines I.A.11. through I.A.15.)):
$

 

--------------------------------------------------------------------------------

1 In the event of an acquisition permitted by Section 7.02 of the Agreement made
during any Subject Period, the ratios calculated in this Schedule shall be
calculated on a pro forma basis as if such acquisition had occurred on the first
day of such Subject Period, with such pro forma adjustments (i) as may be
required or permitted to be reflected in pro forma financial statements pursuant
to Article 11 of Regulation S-X or (ii) as may otherwise be reasonably
satisfactory to the Administrative Agent.

--------------------------------------------------------------------------------

 
B.
 
Aggregate amount of all maintenance capital expenditures during the Subject
Period:
 
$
         
 
         
C.
 
Aggregate amount paid, or required to be paid (without duplication) in cash in
respect of the current portion of all income taxes for the Subject Period:2
 
$
     
D.
 
Aggregate amount of all Restricted Payments (other than Restricted Payments
described in clauses (iv), (v) and (vi) of the definition thereof) made in cash
by the Company during the Subject Period:
 
$
         
 
         
E.
 
Interest Expense for the Company and its Subsidiaries for the Subject Period
(exclusive of Interest Expense consisting of non-cash liabilities arising from
mark-to-market hedging arrangements), minus, to the extent included therein, the
amortization of financing costs incurred in connection with Indebtedness during
the Subject Period:
 
$
         
 
         
F.
 
Aggregate amount of regularly scheduled payments of principal in respect of
Indebtedness for borrowed money paid or required to be paid during the Subject
Period (including the principal component of any payments in respect of Capital
Lease Obligations, but excluding any payments made in respect of the Senior
Subordinated Notes pursuant to Section 7.06(f) of the Agreement):
 
$
         
 
         
G.
 
Fixed Charge Coverage Ratio ((Lines I.A.16. – I.B. – I.C. – I.D.) ¸ (Lines I.E.
+ I.F.)):
 
________ to 1
 



Minimum required:   1.25:1.00

--------------------------------------------------------------------------------

2 In no event shall this number be less than zero.

--------------------------------------------------------------------------------

II.           Section 7.11 (b) – Total Leverage Ratio.
A.
Total Funded Indebtedness (including L/C – BA Obligations, other than the L/C –
BA Obligations relating to commercial Letters of Credit ) at the Statement Date:
$
 
B.
 
Indebtedness in respect of Guarantees by the Company permitted under Section
7.03(k) of the Agreement outstanding at the Statement Date:
 
$
         
 
         
C.
 
unrestricted cash on hand of the Company and its Subsidiaries at the Statement
Date:
 
$
         
 
         
D.
 
Consolidated EBITDA for Subject Period (Line I.A.16. above):
 
$
         
 
         
E.
 
Total Leverage Ratio ((Lines II.A. – II.B. – II.C.) ¸ Line II.D.):
  ________to1  

 
Maximum permitted: 3.50:13
 

--------------------------------------------------------------------------------

3 Subject to Section 7.11(b)

--------------------------------------------------------------------------------

EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] "Assignor")
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
"Assignee").  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the "Credit Agreement"), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities8) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] "Assigned Interest").  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

--------------------------------------------------------------------------------

4 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
5 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
6 Select as appropriate.
7 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
8 Include all applicable subfacilities.

--------------------------------------------------------------------------------

1.
Assignor[s]:
______________________________
 
 
______________________________
2.
Assignee[s]:
______________________________
 
 
______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3. Borrowers:Columbus McKinnon Corporation, a New York corporation (the
"Company") and certain Subsidiaries of the Company

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement:Fifth Amended and Restated Credit Agreement, dated as of
October 19, 2012, among the Borrowers, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer, and Swing
Line Lender, and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P.Morgan Securities LLC, as Joint Lead Arrangers and Joint Book Managers

6.                  Assigned Interest[s]:


Assignor[s]9
Assignee[s]10
Aggregate
Amount of
Commitment
for all Lenders11
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment12
CUSIP
Number
 
 
 
 
 
 
 
 
$______________
$______
____________%
 
 
 
$______________
$________
____________%
 
 
 
$______________
$_________
____________%
 

 

--------------------------------------------------------------------------------

9 List each Assignor, as appropriate.
10 List each Assignee, as appropriate.
11 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
12 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

--------------------------------------------------------------------------------

[7.
Trade Date:
______________________________]13

 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
By:
 
Title:
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
By:
 
Title:



[Consented to and]14 Accepted:
 
BANK OF AMERICA, N.A., as
 
Administrative Agent
 
By:
 
Title:
 
[Consented to:]15
 
By:
 
Title:
 

 

--------------------------------------------------------------------------------

13 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
14 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
15 To be added only if the consent of the Borrowers and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of Section 10.06 of the
Credit Agreement.

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.                    Representations and Warranties.
1.1.               Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of any Borrower, any of its respective
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by any Borrower, any of its
respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.               Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

--------------------------------------------------------------------------------

2.                    Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.16
3.                    General Provisions.  This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

--------------------------------------------------------------------------------

16 Subject to Section 10.06(b)(vii) of the Credit Agreement.

--------------------------------------------------------------------------------

EXHIBIT F
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date:  ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.16 of that certain Fifth Amended and Restated Credit
Agreement, dated as of October 19, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the "Credit
Agreement"), among Columbus McKinnon Corporation, a New York corporation (the
"Company"), certain Subsidiaries of the Company party thereto as additional
borrowers (together with the Company, the "Borrowers"), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender, and Merrill Lynch, Pierce, Fenner & Smith Incorporated
and J.P.Morgan Securities LLC, as Joint Lead Arrangers and Joint Book Managers,
and reference is made thereto for full particulars of the matters described
therein.  All capitalized terms used in this Designated Borrower Request and
Assumption Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
Each of ______________________ (the "Designated Borrower") and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.
The documents required to be delivered to the Administrative Agent under Section
2.16 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.
Complete if the Designated Borrower is a Domestic Subsidiary:  The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.
Complete if the Designated Borrower is a Foreign Subsidiary:  The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:
Identification Number
Jurisdiction of Organization
 
 
 
 



The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower.  Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.

--------------------------------------------------------------------------------

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.16 of the Credit Agreement.
This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
 
[DESIGNATED BORROWER]
 
 
By:
 
Title:
 
 
 
COLUMBUS MCKINNON CORPORATION
 
 
By:
 
Title:
 




--------------------------------------------------------------------------------

EXHIBIT G
 
FORM OF DESIGNATED BORROWER NOTICE


Date:  ___________, _____
To:
Columbus McKinnon Corporation

The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.16
of that certain Fifth Amended and Restated Credit Agreement, dated as of October
19, 2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Credit Agreement"), among Columbus McKinnon
Corporation, a New York corporation (the "Company"), certain Subsidiaries of the
Company party thereto as additional borrowers (together with the Company, the
"Borrowers"), the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and J.P.Morgan Securities LLC, as
Joint Lead Arrangers and Joint Book Managers, and reference is made thereto for
full particulars of the matters described therein.  All capitalized terms used
in this Designated Borrower Notice and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.
This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
By:
 
Title:
 

 

--------------------------------------------------------------------------------

EXHIBIT H-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of October 19, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Credit Agreement;" the
terms defined therein being used herein as therein defined), among Columbus
McKinnon Corporation, a New York corporation (the "Company"), certain
Subsidiaries of the Company party thereto as additional borrowers (together with
the Company, the "Borrowers"), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.Morgan Securities
LLC, as Joint Lead Arrangers and Joint Book Managers.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of a Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.  If Lender is an entity disregarded as separate from its owner for
U.S. tax purposes, this form shall be signed by the beneficial owner of such
entity.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Administrative
Agent and the Company, and (2) the undersigned shall have at all times furnished
the Administrative Agent and the Company with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

--------------------------------------------------------------------------------

                          Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
[NAME OF LENDER]
 
 
By:   Name:   Title:  

 
Date: ________ __, 20[  ]

--------------------------------------------------------------------------------

EXHIBIT H-2
 
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of October 19, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Credit Agreement;" the
terms defined therein being used herein as therein defined), among Columbus
McKinnon Corporation, a New York corporation (the "Company"), certain
Subsidiaries of the Company party thereto as additional borrowers (together with
the Company, the "Borrowers"), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.Morgan Securities
LLC, as Joint Lead Arrangers and Joint Book Managers.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of a Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code and (v)
the interest payments in question are not effectively connected with the
undersigned's conduct of a U.S. trade or business.  If the Participant is an
entity disregarded as separate from its owner for U.S. tax purposes, this form
shall be signed by the beneficial owner of such entity.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

--------------------------------------------------------------------------------

                          Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:   Name:   Title:  

 
Date: ________ __, 20[  ]

--------------------------------------------------------------------------------

EXHIBIT H-3




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of October 19, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Credit Agreement;" the
terms defined therein being used herein as therein defined), among Columbus
McKinnon Corporation, a New York corporation (the "Company"), certain
Subsidiaries of the Company party thereto as additional borrowers (together with
the Company, the "Borrowers"), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.Morgan Securities
LLC, as Joint Lead Arrangers and Joint Book Managers.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of a
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to a Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the
interest payments in question are not effectively connected with the
undersigned's or its partner/members' conduct of a U.S. trade or business.  If
the Participant is an entity disregarded as separate from its owner for U.S. tax
purposes, this form shall be signed by the beneficial owner of such entity.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:   Name:   Title:  

 
Date: ________ __, 20[  ]

--------------------------------------------------------------------------------



EXHIBIT H-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of October 19, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Credit Agreement;" the
terms defined therein being used herein as therein defined), among Columbus
McKinnon Corporation, a New York corporation (the "Company"), certain
Subsidiaries of the Company party thereto as additional borrowers (together with
the Company, the "Borrowers"), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.Morgan Securities
LLC, as Joint Lead Arrangers and Joint Book Managers.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of a Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to a
Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the interest
payments in question are not effectively connected with the undersigned's or its
partner/members' conduct of a U.S. trade or business.  If the Lender is an
entity disregarded as separate from its owner for U.S. tax purposes, this form
shall be signed by the beneficial owner of such entity.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Administrative Agent and the Company, and (2) the
undersigned shall have at all times furnished the Administrative Agent and the
Company with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

--------------------------------------------------------------------------------



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
By:     Name:     Title:    

 
Date: ________ __, 20[  ]
 
 

--------------------------------------------------------------------------------